 



Exhibit 10.12
EXECUTION VERSION
 
$405,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
UNITED COMPONENTS, INC.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
LEHMAN BROTHERS INC.
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
ABN AMRO BANK N.V.,
BANK OF AMERICA, N.A.,
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agents
and
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
Dated as of May 25, 2006
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  SECTION 1. DEFINITIONS        
1.1
  Defined Terms     1  
1.2
  Other Definitional Provisions     22  
 
  SECTION 2. AMOUNT AND TERMS OF COMMITMENTS        
2.1
  Tranche D Term Loan Commitments     23  
2.2
  Procedure for Tranche D Term Loan Borrowing     23  
2.3
  Repayment of Tranche D Term Loans     24  
2.4
  Revolving Credit Commitments     24  
2.5
  Procedure for Revolving Credit Borrowing     25  
2.6
  Swing Line Commitment     25  
2.7
  Procedure for Swing Line Borrowing; Refunding of Swing Line Loans     25  
2.8
  Repayment of Loans; Evidence of Debt     27  
2.9
  Commitment Fees, etc     27  
2.10
  Termination or Reduction of Revolving Credit Commitments     28  
2.11
  Optional Prepayments     28  
2.12
  Mandatory Prepayments and Commitment Reductions     28  
2.13
  Conversion and Continuation Options     29  
2.14
  Minimum Amounts and Maximum Number of Eurodollar Tranches     30  
2.15
  Interest Rates and Payment Dates     30  
2.16
  Computation of Interest and Fees     31  
2.17
  Inability to Determine Interest Rate     31  
2.18
  Pro Rata Treatment and Payments     31  
2.19
  Requirements of Law     33  
2.20
  Taxes     34  
2.21
  Indemnity     36  
2.22
  Illegality     36  
2.23
  Change of Lending Office     36  
2.24
  Replacement of Lenders under Certain Circumstances     37  
 
  SECTION 3. LETTERS OF CREDIT        
3.1
  L/C Commitment     37  
3.2
  Procedure for Issuance of Letter of Credit     37  
3.3
  Fees and Other Charges     38  
3.4
  L/C Participations     38  
3.5
  Reimbursement Obligation of the Borrower     39  
3.6
  Obligations Absolute     39  
3.7
  Letter of Credit Payments     40  
3.8
  Applications     40  
 
  SECTION 4. REPRESENTATIONS AND WARRANTIES        
4.1
  Financial Condition     40  
4.2
  No Change     41  
4.3
  Corporate Existence; Compliance with Law     41  
4.4
  Power; Authorization; Enforceable Obligations     41  
4.5
  No Legal Bar     41  
4.6
  No Material Litigation     42  
4.7
  No Default     42  
4.8
  Ownership of Property; Liens     42  
4.9
  Intellectual Property     42  

i



--------------------------------------------------------------------------------



 



                      Page
4.10
  Taxes     42  
4.11
  Federal Regulations     42  
4.12
  Labor Matters     42  
4.13
  ERISA     43  
4.14
  Investment Company Act; Other Regulations     43  
4.15
  Subsidiaries     43  
4.16
  Use of Proceeds     43  
4.17
  Environmental Matters     43  
4.18
  Accuracy of Information, etc.     44  
4.19
  Security Documents     44  
4.20
  Solvency     45  
4.21
  Senior Indebtedness     45  
4.22
  Regulation H     45  
 
  SECTION 5. CONDITIONS PRECEDENT        
5.1
  Conditions to Initial Extension of Credit     45  
5.2
  Conditions to Each Extension of Credit     47  
 
  SECTION 6. AFFIRMATIVE COVENANTS        
6.1
  Financial Statements     48  
6.2
  Certificates; Other Information     48  
6.3
  Payment of Taxes, etc     49  
6.4
  Conduct of Business and Maintenance of Existence, etc.     49  
6.5
  Maintenance of Property; Insurance     49  
6.6
  Inspection of Property; Books and Records; Discussions     50  
6.7
  Notices     50  
6.8
  Environmental Laws     51  
6.9
  Interest Rate Protection     51  
6.10
  Additional Collateral, etc.     51  
6.11
  Further Assurances     53  
6.12
  Collateral Covenants     53  
 
  SECTION 7. NEGATIVE COVENANTS        
7.1
  Financial Condition Covenants     55  
7.2
  Limitation on Indebtedness     56  
7.3
  Limitation on Liens     58  
7.4
  Limitation on Fundamental Changes     59  
7.5
  Limitation on Disposition of Property     59  
7.6
  Limitation on Restricted Payments     61  
7.7
  Limitation on Capital Expenditures     62  
7.8
  Limitation on Investments     62  
7.9
  Limitation on Optional Payments and Modifications of Debt Instruments, etc.  
  63  
7.10
  Limitation on Transactions with Affiliates     64  
7.11
  Limitation on Sales and Leasebacks     64  
7.12
  Limitation on Changes in Fiscal Periods     64  
7.13
  Limitation on Negative Pledge Clauses     64  
7.14
  Limitation on Restrictions on Subsidiary Distributions     65  
7.15
  Limitation on Lines of Business     65  
7.16
  Limitation on Hedge Agreements     66  
7.17
  Limitation on Activities of Holdings     66  
 
  SECTION 8. EVENTS OF DEFAULT        
 
  SECTION 9. THE AGENTS        
9.1
  Appointment     69  
9.2
  Delegation of Duties     69  

ii



--------------------------------------------------------------------------------



 



                      Page
9.3
  Exculpatory Provisions     69  
9.4
  Reliance by Agents     69  
9.5
  Notice of Default     70  
9.6
  Non-Reliance on Agents and Other Lenders     70  
9.7
  Indemnification     70  
9.8
  Agent in Its Individual Capacity     71  
9.9
  Successor Administrative Agent     71  
9.10
  Authorization to Release Liens and Guarantees     71  
9.11
  The Joint Lead Arrangers; the Syndication Agent     71  
 
  SECTION 10. MISCELLANEOUS        
10.1
  Amendments and Waivers     71  
10.2
  Notices     73  
10.3
  No Waiver; Cumulative Remedies     74  
10.4
  Survival of Representations and Warranties     74  
10.5
  Payment of Expenses     74  
10.6
  Successors and Assigns; Participations and Assignments     75  
10.7
  Adjustments; Set-off     78  
10.8
  Counterparts     79  
10.9
  Severability     79  
10.10
  Integration     79  
10.11
  GOVERNING LAW     79  
10.12
  Submission To Jurisdiction; Waivers     79  
10.13
  Acknowledgments     80  
10.14
  Confidentiality     80  
10.15
  Release of Collateral and Guarantee Obligations     80  
10.16
  Accounting Changes     81  
10.17
  Delivery of Lender Addenda     81  
10.18
  WAIVERS OF JURY TRIAL     81  
10.19
  USA Patriot Act Notice     81  

iii



--------------------------------------------------------------------------------



 



                     
ANNEXES:
             
A
  Pricing Grid          
SCHEDULES:
             
1.1
  Mortgaged Property        
4.4
  Consents, Authorizations, Filings and Notices        
4.6
  Certain Litigation        
4.15
  Subsidiaries        
4.19(a)-1
  UCC Filing Jurisdictions        
4.19(a)-2
  UCC Financing Statements to Remain on File        
4.19(a)-3
  UCC Financing Statements to be Terminated        
4.19(b)
  Mortgage Filing Jurisdictions        
7.2(d)
  Existing Indebtedness        
7.3(f)
  Existing Liens        
7.8
  Existing Investments        
7.13
  Existing Restrictions on Liens          
EXHIBITS:
             
A
  Form of Guarantee and Collateral Agreement        
B
  Form of Compliance Certificate        
C
  Form of Closing Certificate        
D
  Form of Mortgage        
E
  Form of Assignment and Acceptance        
F
  Form of Legal Opinion of Latham & Watkins LLP        
G-1
  Form of Tranche D Term Note        
G-2
  Form of Revolving Credit Note        
G-3
  Form of Swing Line Note        
H
  Form of Exemption Certificate        
I
  Form of Lender Addendum        
J
  Form of Borrowing Notice        





--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 25, 2006, among
UNITED COMPONENTS, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), LEHMAN BROTHERS INC. and J.P. MORGAN SECURITIES
INC., as joint advisors, joint lead arrangers and joint bookrunners (in such
capacity, the “Joint Lead Arrangers”), JPMORGAN CHASE BANK, N.A., as syndication
agent (in such capacity, the “Syndication Agent”), ABN AMRO BANK N.V., BANK OF
AMERICA, N.A. and GENERAL ELECTRIC CAPITAL CORPORATION, as co-documentation
agents (in such capacity, the “Co-Documentation Agents”), and LEHMAN COMMERCIAL
PAPER INC., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower is party to that certain Credit Agreement, dated
as of June 20, 2003 (as amended, supplemented, modified or waived prior to the
date hereof, the “Existing Credit Agreement”), among the Borrower, the lenders
party thereto from time to time, certain agents named therein and Lehman
Commercial Paper Inc., as administrative agent;
          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement which remain outstanding or evidence repayment of any
of such obligations and liabilities and that this Agreement amend and restate in
its entirety the Existing Credit Agreement and re-evidence the obligations of
the Borrower outstanding thereunder;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree that on the Closing Date
(as defined below) the Existing Credit Agreement shall be, and hereby is,
amended and restated in its entirety as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Acquisition”: the acquisition by the Borrower of the Target pursuant
to the terms of the Acquisition Agreement.
          “Acquisition Agreement”: the Stock Purchase Agreement, dated as of
March 8, 2006 (as amended from time to time), among the Borrower, the Target and
the sellers named therein.
          “Adjustment Date”: as defined in the Pricing Grid.
          “Administrative Agent”: as defined in the preamble hereto.
          “Advance Auto Parts Factoring Arrangement”: those certain transactions
contemplated in the SunTrust (Advance Auto) Factoring Agreement or any similar
or successor agreement pursuant to which the Borrower or any of its Subsidiaries
factors receivables due from Advance Stores Company Incorporated or its
successors or Affiliates.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such



--------------------------------------------------------------------------------



 



2

Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
          “Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments and Tranche C Term Loans outstanding at such time and
(b) thereafter, the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Tranche D Term Loans and (ii) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the sum of the Aggregate Exposures of all Lenders at such time.
          “Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
          “Applicable Margin”: for each Type of Loan under each Facility,
(a) with respect to the Revolving Credit Facility (including Swing Line Loans),
the rate per annum set forth on the Pricing Grid and (b) with respect to the
Tranche D Term Loan Facility, 1.25% for Base Rate Loans and 2.25% for Eurodollar
Loans; provided that, if on the date on which financial statements are delivered
to the Lenders pursuant to Section 6.1(b) at the end of the fiscal quarter
ending September 30, 2006, or any other Adjustment Date thereafter, the
Consolidated Leverage Ratio of the Borrower does not exceed 3.85:1.00, the
Applicable Margin with respect to the Tranche D Term Loan Facility shall be
1.00% for Base Rate Loans and 2.00% for Eurodollar Loans.
          “Application”: an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property which yields Net Cash Proceeds to the Borrower or any
of its Subsidiaries in excess of $5,000,000, excluding (x) any such Disposition
permitted by clause (a), (b), (c), (d), (g), (h), (i), (j), (k) (except to the
extent the aggregate Net Cash Proceeds of such Disposition and all other
Dispositions made pursuant to such clause (k) since the date of this Agreement
exceed $20,000,000), (l), (m) or (n) of Section 7.5 and (y) any Recovery Event.
          “Assignee”: as defined in Section 10.6(c).
          “Assignment and Acceptance”: an Assignment and Acceptance
substantially in the form of Exhibit E.
          “Assignor”: as defined in Section 10.6(c).
          “AutoZone Factoring Arrangement”: those certain transactions
contemplated in the SunTrust (AutoZone) Factoring Agreement or any similar or
successor agreement pursuant to which the Borrower or any of its Subsidiaries
factors receivables due from Autozone, Inc. or its successors or Affiliates.



--------------------------------------------------------------------------------



 



3

          “Available Revolving Credit Commitment”: with respect to any Revolving
Credit Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Revolving Credit Commitment then in effect over (b) such Lender’s
Revolving Extensions of Credit then outstanding; provided, that in calculating
any Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.9(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.
          “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime
lending rate as set forth on the British Banking Association Telerate Page 5 (or
such other comparable page as may, in the reasonable opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rate), as in effect from time to time. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.
          “Base Rate Loans”: Loans for which the applicable rate of interest is
based upon the Base Rate.
          “BB&T Factoring Agreement”: that certain Supplier Agreement BB&T
Factors Draft Program, effective November 1, 2004, by and between ASC
Industries, Inc. and BB&T Factors Corporation.
          “Benefitted Lender”: as defined in Section 10.7.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit J, delivered to the
Administrative Agent.
          “Business Day”: (a) for all purposes other than as covered by clause
(b) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all cash expenditures by such Person for the acquisition or
leasing (pursuant to a capital lease, but excluding any amount representing
capitalized interest) of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which are required to be capitalized under GAAP on a balance sheet of
such Person; provided that Capital Expenditures shall in any event (a) exclude
the purchase price in connection with the acquisition of any Person or all or



--------------------------------------------------------------------------------



 



4

substantially all of the assets, or a division, of any Person, including,
without limitation, the Acquisition, and (b) exclude amounts expended with the
proceeds of any Recovery Event.
          “Capital Lease”: any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP.
          “Capital Lease Obligations”: with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “CarQuest Factoring Arrangement”: those certain transactions
contemplated in the BB&T Factoring Agreement or any similar or successor
agreement pursuant to which the Borrower or any of its Subsidiaries factors
receivables due from General Parts, Inc. or its successors or Affiliates.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, and maturing within one year from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.
          “Change of Control”: the occurrence of any of the following events:
(a) the Permitted Investors shall cease to own directly or indirectly (i) prior
to a Qualified Public Offering, at least 51% of the common voting stock of the
Borrower and (ii) on and after a Qualified Public Offering, at least 30% of the
common voting stock of Borrower or such higher percentage that exceeds the
highest percentage of common voting stock owned by any other “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)); or (b) a Specified Change of
Control.



--------------------------------------------------------------------------------



 



5

          “Closing Date”: the date on which all of the conditions precedent set
forth in Section 5.1 shall have been satisfied or waived and the Tranche D Term
Loans have been funded, which date is May 25, 2006.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Co-Documentation Agents”: as defined in the preamble hereto.
          “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: with respect to any Lender, each of the Tranche D Term
Loan Commitment and the Revolving Credit Commitment of such Lender.
          “Commitment Fee Rate”: as determined pursuant to the Pricing Grid.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit B.
          “Consolidated Current Assets”: of any Person at any date, all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of such Person and its Subsidiaries at such date;
provided, that with respect to each Subsidiary that is not a Wholly-Owned
Subsidiary, the amount of the total current assets of such Subsidiary that shall
be counted for purposes of the Consolidated Current Assets calculation shall
equal the product of (x) the Borrower’s direct and/or indirect percentage
ownership of such Subsidiary and (y) the aggregate amount of the total current
assets of such Subsidiary as at such date, determined in accordance with GAAP.
          “Consolidated Current Liabilities”: of any Person at any date, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of such Person and its Subsidiaries at such date, but excluding, with
respect to the Borrower, (a) the current portion of any Funded Debt of the
Borrower and its Subsidiaries and (b), without duplication, all Indebtedness
consisting of Revolving Credit Loans or Swing Line Loans, to the extent
otherwise included therein; provided, that with respect to each Subsidiary that
is not a Wholly-Owned Subsidiary, the amount of the total current liabilities of
such Subsidiary that shall be counted for purposes of the Consolidated Current
Liabilities calculation shall equal the product of (x) the Borrower’s direct
and/or indirect percentage ownership of such Subsidiary and (y) the aggregate
amount of the total current liabilities of such Subsidiary as at such date,
determined in accordance with GAAP.
          “Consolidated EBITDA”: of any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) expenses for taxes based
on income, (b) total interest expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with letters of
credit, bankers’ acceptance financing or Indebtedness, (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and



--------------------------------------------------------------------------------



 



6

organization costs, (e) any extraordinary, unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), (f) any other non-cash
charges, (g) payments under the Management Agreement, (h) fees and expenses
incurred in connection with the closing of the Acquisition, the Senior
Subordinated Notes and the Loan Documents, (i) costs and expenses incurred in
connection with Customer Ramp-Ups and (j) pro forma cost synergies projected to
occur during such period by the Borrower as a result of the Acquisition so long
as (i) such synergies are factually supportable and are certified by the Chief
Financial Officer with summary supporting calculations and (ii) the aggregate
amount of such synergies during the term of the Agreement shall not exceed
$2,100,000 and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income (except
to the extent deducted in determining Consolidated Interest Expense), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis; provided that Consolidated EBITDA shall be
computed without taking into account results attributable to the initial
implementation of the POS Program. For purposes of determining compliance with
the financial covenants set forth in Section 7.1, any equity contribution made
to the Borrower by Holdings after the Original Closing Date and prior to the day
that is 10 days after the day on which financial statements are required to be
delivered for a fiscal quarter will, at the request of the Borrower, be deemed
to increase, dollar for dollar, Consolidated EBITDA for such fiscal quarter for
the purposes of determining compliance with such financial covenants at the end
of such fiscal quarter and applicable subsequent periods (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”), provided that (a) Specified Equity Contributions may be
made in no more than two fiscal quarters (which may be consecutive) in an amount
not to exceed $10,000,000 for either such fiscal quarter and (b) the amount of
any Specified Equity Contribution shall be no greater than the amount required
to cause the Borrower to be in compliance with the financial covenants set forth
in Section 7.1. Notwithstanding the foregoing, for the fiscal quarters of the
Borrower ended September 30, 2005, December 31, 2005 and March 31, 2006,
Consolidated EBITDA for each such fiscal quarter shall be deemed to be the
following amounts:

          Fiscal Quarter Ending   Consolidated EBITDA
September 30, 2005
  $  34,571,000  
December 31, 2005
  $  32,019,000  
March 31, 2006
  $  34,156,000  

          “Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
(b) Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period.
          “Consolidated Interest Expense”: of any Person for any period, the
difference of (a) total interest expense due and payable in cash in such period
(including capitalized interest and interest attributable to Capital Lease
Obligations) or (without duplication), with respect to the Senior Subordinated
Notes, total interest expense accrued during such period, of such Person and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including, without limitation, all
commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and, without
duplication, net costs of such Person due and payable in cash in such period
under Hedge Agreements in respect of



--------------------------------------------------------------------------------



 



7

interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), but excluding, however, amortization of deferred
financing costs to the extent otherwise included in Consolidated Interest
Expense, minus (b) interest income received by such Person in cash for such
period (including, without limitation, net cash income under Hedge Agreements in
respect of interest rates to the extent such net income is allocable to such
period in accordance with GAAP); provided, that with respect to each Subsidiary
that is not a Wholly-Owned Subsidiary, (i) the amount of interest expense of
such Subsidiary that shall be counted for purposes of the Consolidated Interest
Expense calculation shall equal the product of (x) the Borrower’s direct and/or
indirect percentage ownership of such Subsidiary and (y) the aggregate amount of
interest expense of such Subsidiary as at such date, determined in accordance
with GAAP, and (ii) the amount of interest income of such Subsidiary that shall
be counted for purposes of the Consolidated Interest Expense calculation shall
equal the product of (x) the Borrower’s direct and/or indirect percentage
ownership of such Subsidiary and (y) the aggregate amount of interest income of
such Subsidiary as at such date, determined in accordance with GAAP.
          “Consolidated Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for such period; provided that for purposes of calculating
Consolidated EBITDA of the Borrower and its Subsidiaries for any period,
(i) notwithstanding clause (a) of the definition of “Consolidated Net Income”,
the Consolidated EBITDA of any Person acquired by the Borrower or its
Subsidiaries during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period) and (ii) the Consolidated EBITDA of any Person Disposed of by
the Borrower or its Subsidiaries during such period shall be excluded for such
period (assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period).
          “Consolidated Net Income”: of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Borrower and its consolidated
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower other than
any Subsidiary Guarantor to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary or any
Organizational Document of such Subsidiary.
          “Consolidated Senior Debt”: all Consolidated Total Debt, including any
Indebtedness associated with the sale of receivables as permitted pursuant to
Section 7.5(m), other than the Senior Subordinated Notes.
          “Consolidated Senior Leverage Ratio”: as of any day, the ratio of
(a) the excess, if any, of (i) Consolidated Senior Debt on such day over
(ii) the aggregate amount of cash and Cash Equivalents held by the Borrower and
its Subsidiaries on such day to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters most recently
ended prior to such day for which the Borrower shall have delivered financial
statements to the Lenders pursuant to Section 6.1.



--------------------------------------------------------------------------------



 



8

          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Funded Debt of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP; provided, that with respect to
each Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Funded Debt
of such Subsidiary that shall be counted for purposes of the Consolidated Total
Debt calculation shall equal the product of (x) the Borrower’s direct and/or
indirect percentage ownership of such Subsidiary and (y) the aggregate principal
amount of Funded Debt of such Subsidiary as at such date, determined in
accordance with GAAP.
          “Consolidated Working Capital”: at any date, the difference of
(a) Consolidated Current Assets of the Borrower on such date less
(b) Consolidated Current Liabilities of the Borrower on such date.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
          “Control Investment Affiliate”: as to any Person, any other Person
that (i) (a) directly or indirectly, is in control of, is controlled by, or is
under common control with, such Person and (b) is organized by such Person
primarily for the purpose of making or managing equity or debt investments in
any other Person or (ii) is managed or advised by such Person or such Person’s
Subsidiaries. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
          “Customer Ramp-Ups”: start-up costs incurred in connection with
change-over inventory acquisitions, provided that (i) such charges and expenses
are paid or otherwise accounted for within six months of the date the relevant
change-over begins, (ii) the aggregate amount of such expenses shall not exceed
$5,000,000 in any fiscal year of the Borrower and (iii) the aggregate amount of
such expenses shall not exceed $20,000,000 during the term of this Agreement.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Derivatives Counterparty”: as defined in Section 7.6.
          “Disposition”: with respect to any Property, any sale, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: lawful currency of the United States of America.
          “Domestic Subsidiary”: any Subsidiary of the Borrower that (i) is
organized under the laws of any jurisdiction within the United States of America
and (ii) is not an Excluded Subsidiary.
          “ECF Percentage”: with respect to any fiscal year of the Borrower,
50%; provided, that, with respect to any fiscal year of the Borrower, the ECF
Percentage shall be 25% if the Consolidated Leverage Ratio as of the last day of
such fiscal year is not greater than 3.25 to 1.0; provided, further, that, with
respect to any fiscal year of the Borrower, the ECF Percentage shall be 0% if
the Consolidated Leverage Ratio as of the last day of such fiscal year is not
greater than 2.50 to 1.0.
          “Environmental Laws”: any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes, decrees, or other legally enforceable
requirements (including, without limitation,



--------------------------------------------------------------------------------



 



9

common law) of any international authority, foreign government, the United
States, or any state, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment or of human health, or employee health and safety
(in each case to the extent relating to exposure to Materials of Environmental
Concern), as has been, is now, or may at any time hereafter be, in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, exemptions and other authorizations required under any
Environmental Law.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Page 3750 of the Telerate screen as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Page 3750 of the
Telerate screen (or otherwise on such screen), the “Eurodollar Base Rate” for
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent.
          “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate

 
1.00 — Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Borrower, the
difference, if any, of (a) the sum, without duplication, of (i) Consolidated Net
Income for such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such fiscal year, (iv) the aggregate net amount of non-cash loss on
the Disposition of Property by the Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to



--------------------------------------------------------------------------------



 



10

the extent deducted in arriving at such Consolidated Net Income and (v) the net
increase during such fiscal year (if any) in deferred tax accounts of the
Borrower minus (b) the sum, without duplication, of (i) the amount of all
non-cash credits included in arriving at such Consolidated Net Income, (ii) the
aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year on account of Capital Expenditures (minus the principal
amount of Indebtedness incurred in connection with such expenditures and minus
the amount of any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all prepayments of
Revolving Credit Loans and Swing Line Loans during such fiscal year to the
extent accompanying permanent optional reductions of the Revolving Credit
Commitments, all optional prepayments of the Tranche D Term Loans during such
fiscal year and, to the extent included in computing Consolidated Net Income for
such period, all mandatory prepayments of the Tranche D Term Loans during such
year pursuant to Section 2.12(b) and attributable to the cash gain on the
relevant Asset Sale, (iv) the aggregate amount of all regularly scheduled
principal payments of Funded Debt (including, without limitation, the Tranche D
Term Loans) of the Borrower and its Subsidiaries made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (v) the amount
of the increase, if any, in Consolidated Working Capital for such fiscal year,
(vi) the aggregate net amount of non-cash gain on the Disposition of Property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income, (vii) the net decrease during such
fiscal year (if any) in deferred tax accounts of the Borrower, (viii) fees and
expenses incurred in connection with the closing of the Acquisition, the Senior
Subordinated Notes or the Loan Documents, (ix) purchase price adjustments paid
in connection with the Acquisition or any Permitted Acquisition, (x) the net
amount of Investments permitted to be made pursuant to Section 7.8, (xi) the
aggregate amount of cash payments made during such period in respect of non-cash
charges and (xii) the aggregate amount of repurchases of Senior Subordinated
Notes during such fiscal year permitted pursuant to Section 7.9(a).
          “Excess Cash Flow Application Date”: as defined in Section 2.12(c).
          “Excluded Subsidiaries”: (a) any Foreign Subsidiary in respect of
which either (i) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Borrower (as of the Original Closing
Date or, if later, as of the date of acquisition thereof directly or indirectly
by the Borrower), result in adverse tax consequences to the Borrower, (b) any
Subsidiary of a Subsidiary described in the foregoing clause (a) and (c) any
Joint Venture.
          “Existing Credit Agreement”: as defined in the recitals hereto.
          “Facility”: each of (a) the Tranche D Term Loan Commitments and the
Tranche D Term Loans made thereunder (the “Tranche D Term Loan Facility”) and
(b) the Revolving Credit Commitments and the extensions of credit made
thereunder (the “Revolving Credit Facility”).
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Foreign Cash Equivalents”: (a) certificates of deposit or bankers
acceptances of, and bank deposits with, any bank organized under the laws of any
country that is a member of the European Economic Community, whose short-term
commercial paper rating from S&P is at least A-1 or the



--------------------------------------------------------------------------------



 



11

equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof, in
each case with maturities of not more than six months from the date of
acquisition, (b) commercial paper maturing not more than one year from the date
of creation thereof and, at the time of acquisition, having the highest rating
obtainable from either S&P’s or Moody’s and (c) shares of any money market
mutual fund that has its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “FQ1”, “FQ2”, “FQ3”, and “FQ4”: when used with a numerical year
designation, means the first, second, third or fourth fiscal quarters,
respectively, of such fiscal year of the Borrower. (e.g., FQ4 2006 means the
fourth fiscal quarter of the Borrower’s 2006 fiscal year, which ends
December 31, 2006).
          “Funded Debt”: with respect to any Person, all Indebtedness of such
Person of the types described in clauses (a), (c) and (e) of the definition of
“Indebtedness” in this Section.
          “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.
          “GAAP”: generally accepted accounting principles in the United States
of America as in effect from time to time.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any other public entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement, dated as of June 20, 2003, executed and delivered by the Borrower,
Holdings and each Subsidiary Guarantor and substantially in the form of
Exhibit A, as the same may be amended, supplemented or otherwise modified from
time to time.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.



--------------------------------------------------------------------------------



 



12

          “Hedge Agreements”: all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
          “Holdings”: UCI Acquisition Holdings, Inc., a Delaware corporation.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services (other than
trade payables, accrued expenses and deferred compensation arrangements incurred
in the ordinary course of such Person’s business and progress and advance
payments received in the ordinary course of such Person’s business) which in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities, (g) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above and (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation
(provided, that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the lesser of the amount of such Indebtedness and the fair
market value of the Property that is encumbered by such Lien as determined in
good faith by such Person).
          “Indebtedness for Borrowed Money”: to the extent the following would
be reflected on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of the Borrower and its Subsidiaries with respect to (i) borrowed
money, evidenced by debt securities, debentures, acceptances, notes or other
similar instruments, (ii) obligations under Capital Leases, (iii) reimbursement
obligations for letters of credit and financial guarantees (without
duplication), (other than ordinary course of business contingent reimbursement
obligations) or (iv) the deferred purchase price of property or services (except
for accounts payable, deferred compensation arrangements and accrued expenses
and receipt of progress and advance payments related to such purchase price, in
each case arising in the ordinary course of business).
          “Indemnified Liabilities”: as defined in Section 10.5.
          “Indemnitee”: as defined in Section 10.5.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,



--------------------------------------------------------------------------------



 



13

trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
     (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (2) any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date or beyond the date final payment is due on the Tranche D
Term Loans, as the case may be, shall end on the Revolving Credit Termination
Date or such due date, as applicable; and
     (3) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
          “Investments”: as defined in Section 7.8.
          “Issuing Lender”: Bank of America, N.A., in its capacity as issuer of
Letters of Credit hereunder, and any other Revolving Credit Lender from time to
time designated by the Borrower as an Issuing Lender with the consent of such
Revolving Credit Lender and the Administrative Agent (such consent of the
Administrative Agent not to be unreasonably withheld or delayed).
          “Joint Lead Arrangers”: as defined in the preamble hereto.
          “Joint Venture”: any entity in which the Borrower or one or more
Subsidiaries hold equity interests representing at least 20%, but not more than
80%, of the total outstanding equity interests of such entity.



--------------------------------------------------------------------------------



 



14

          “L/C Commitment”: $25,000,000.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December (commencing with June 30, 2006) and the last day of the Revolving
Credit Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed by or on behalf of any Loan Party.
          “L/C Participants”: with respect to any Letter of Credit, the
collective reference to all the Revolving Credit Lenders other than the Issuing
Lender that issued such letter of Credit.
          “Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its
affiliates (including Syndicated Loan Funding Trust).
          “Lender Addendum”: (a) with respect to each initial Revolving Credit
Lender, a Lender Addendum which was executed and delivered by such Lender on the
Original Closing Date and (b) with respect to each initial Tranche D Term
Lender, a Lender Addendum, substantially in the form of Exhibit I, to be
executed and delivered by such Lender on the Closing Date as provided in Section
10.17.
          “Lenders”: as defined in the preamble hereto.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, encumbrance, lien
(statutory or other), or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, and any lease in the nature thereof having substantially
the same effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the
Applications and the Notes.
          “Loan Parties”: the Borrower, Holdings and each Subsidiary Guarantor.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Tranche D Term
Loans or the Total Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Credit
Facility, prior to any termination of the Revolving Credit Commitments, the
holders of more than 50% of the Total Revolving Credit Commitments).
          “Majority Revolving Credit Facility Lenders”: the Majority Facility
Lenders in respect of the Revolving Credit Facility.
          “Management Agreement”: the management agreement of the Borrower with
the Sponsor and/or Affiliates of the Sponsor as in effect on the Original
Closing Date or as modified from time to time with the consent of the
Administrative Agent.
          “Material Adverse Effect”: a material adverse effect on (a) on or
prior to the Closing Date, the Acquisition, (b) the business, assets, property
or financial condition of the Borrower and its



--------------------------------------------------------------------------------



 



15

Subsidiaries taken as a whole or (c) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances or forces of any kind,
whether or not any such substance or force is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to or could give rise to
liability under any Environmental Law.
          “Material Subsidiary”: any Subsidiary of Borrower that holds assets
having a fair market value (as reasonably and in good faith determined by the
Board of Directors of the Borrower) of $12,500,000 or more.
          “Maximum Investment Amount”: at any time, the sum of (a) $55,000,000
plus (b) the aggregate principal amount of Net Cash Proceeds received by the
Borrower and its Subsidiaries from Dispositions of Non-Core Assets on or before
such date.
          “Mortgaged Properties”: the real properties listed on Schedule 1.1, as
to which the Administrative Agent for the benefit of the Secured Parties shall
be granted a Lien pursuant to one or more Mortgages.
          “Mortgages”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D (with
such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage or deed of trust is to be recorded), as the same may be
amended, supplemented or otherwise modified from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset which is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
          “Non-Core Assets”: one or more business units or segments of the
Borrower or its Subsidiaries existing on the date hereof that in the aggregate
have Consolidated EBITDA for the most recent fiscal year completed prior to the
Closing Date of less than $20,000,000.
          “Non-Excluded Taxes”: as defined in Section 2.20(a).



--------------------------------------------------------------------------------



 



16

          “Non-U.S. Lender”: as defined in Section 2.20(d).
          “Note”: any promissory note evidencing any Loan.
          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, in each case which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters of Credit, any Specified Hedge Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, that
(i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.
          “Organizational Document”: with respect to any Person, the Certificate
of Incorporation and By-Laws or other organizational or governing documents of
such Person.
          “Original Acquisition Agreement”: the Purchase Agreement, dated as of
April 25, 2003, among UIS, Inc., UIS Industries, Inc. and the Borrower.
          “Original Closing Date”: June 20, 2003.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(b).
          “Patriot Act”: as defined in Section 10.19.
          “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrower and the
Lenders.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the Capital Stock of (or if the
remainder of such Capital Stock will be held by management, more than 80% of the
Capital Stock of), or all or substantially all of the assets constituting a
business unit of, any other Person so long as, with respect to any such
acquisition, the following conditions are satisfied:



--------------------------------------------------------------------------------



 



17

     (a) no Default or Event of Default shall have occurred and be continuing or
would result from such acquisition;
     (b) after giving effect to such acquisition, the Borrower shall be in pro
forma compliance with the financial covenants set forth in Section 7.1;
     (c) the target of such acquisition shall be in the same line of business as
the Borrower and its Subsidiaries or one reasonably related thereto or a
reasonable extension thereof;
     (d) in the case of the acquisition of the Common Stock of another Person,
such acquisition shall not be commenced by the Borrower or its Subsidiaries
unless the board of directors of the target of such acquisition shall have
consented thereto; and
     (e) concurrently with the consummation of such acquisition the Borrower
shall have complied with the requirements of Section 6.10 with respect thereto.
          “Permitted Investors”: the collective reference to the Sponsor, its
Control Investment Affiliates and members of management of Holdings, the
Borrower or any Subsidiary.
          “Permitted Foreign Investment Amount”: at the time of any
determination thereof, (without duplication) (a) the sum of (i) the aggregate
fair market value (as determined by the Borrower in good faith) of all assets
Disposed of by Loan Parties to Excluded Subsidiaries after the Closing Date (net
of the amount of any consideration received therefor), and (ii) the aggregate
amount of Investments made by Loan Parties in Excluded Subsidiaries after the
Closing Date (net of the amount of returns on such Investments, or if such
Investment is a loan or a guarantee, less any cash payments actually received in
reimbursement thereof); minus (b) (without duplication of any returns referred
to in clause (a)(ii) above) any dividend received by a Loan Party from an
Excluded Subsidiary.
          “Permitted Seller Note”: a promissory note containing subordination
and other provisions reasonably acceptable to the Administrative Agent,
representing Indebtedness of the Borrower or any Subsidiary incurred in
connection with any acquisition permitted under Section 7.8(h) and payable to
the seller in connection therewith.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “POS Program”: AutoZone’s pay-on scan program, pursuant to which the
Borrower or its Subsidiary causes inventory supplied to AutoZone to remain on
the books of the Borrower or such Subsidiary until such products are scanned.
          “Pricing Grid”: the pricing grid attached hereto as Annex A.
          “Pro Forma Balance Sheet”: as defined in Section 4.1(a).



--------------------------------------------------------------------------------



 



18

          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock of another Person.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender or an affiliate of a Lender.
          “Qualified Public Offering”: any underwritten public offering of the
common stock of the Borrower or Holdings which generates cash proceeds to the
Borrower or Holdings, as applicable, of at least $50,000,000.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries.
          “Refunded Swing Line Loans”: as defined in Section 2.7.
          “Refunding Date”: as defined in Section 2.7.
          “Register”: as defined in Section 10.6(d).
          “Regulation H”: Regulation H of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued by such Issuing Lender.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Tranche
D Term Loans or reduce the Revolving Credit Commitments pursuant to
Section 2.12(b) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default under paragraph (a) of Section 8,
paragraph (c) of Section 8 (with respect to the Borrower’s obligations under
Section 7.1 only) or paragraph (f) of Section 8 has occurred and is continuing
and that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire assets (other than inventory (except in
connection with a Recovery Event that is itself related to Inventory)) useful in
its business (including, without limitation, Permitted Acquisitions).
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date (or contractually
committed on the relevant Reinvestment Prepayment Date to be expended within
90 days after such Reinvestment Prepayment Date) to acquire assets (other than
inventory (except in connection with a Recovery Event that is itself related to
Inventory)) useful in the business of the Borrower (directly or through a
Subsidiary).



--------------------------------------------------------------------------------



 



19

          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring one year after such Reinvestment
Event and (b) with respect to any portion of a Reinvestment Deferred Amount, the
date on which the Borrower shall have determined not to acquire assets (other
than inventory (except in connection with a Recovery Event that is itself
related to Inventory)) useful in the business of the Borrower (directly or
through a Subsidiary) with such portion of such Reinvestment Deferred Amount.
          “Related Fund”: with respect to any Lender, any fund that (x) invests
in commercial loans and (y) is managed or advised by the same investment advisor
as such Lender or an Affiliate of such investment advisor, or by such Lender or
an Affiliate of such Lender.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments and Tranche C Term Loans outstanding
and (b) thereafter, the sum of (i) the aggregate unpaid principal amount of the
Tranche D Term Loans then outstanding and (ii) the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.
          “Requirement of Law”: as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.
          “Responsible Officer”: with respect to financial matters, the chief
executive officer, president, chief financial officer, treasurer or controller
of the Borrower, and with respect to all other matters, any officer of the
Borrower or other applicable Loan Party.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Swing
Line Loans and Letters of Credit, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender on the Original Closing Date, or, as the case may be,
in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Total Revolving Credit Commitments
is $75,000,000.
          “Revolving Credit Commitment Period”: the period from and including
the Original Closing Date to the Revolving Credit Termination Date.
          “Revolving Credit Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Revolving Credit Lender”: each Lender that has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans.



--------------------------------------------------------------------------------



 



20

          “Revolving Credit Loans”: as defined in Section 2.4.
          “Revolving Credit Note”: as defined in Section 2.8.
          “Revolving Credit Percentage”: as to any Revolving Credit Lender at
any time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes the amount of the Total Revolving Extensions of Credit
then outstanding).
          “Revolving Credit Termination Date”: June 30, 2009.
          “Revolving Extensions of Credit”: as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans made by such Lender then outstanding, (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding and
(c) such Lender’s Revolving Credit Percentage of the aggregate principal amount
of Swing Line Loans then outstanding.
          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
          “Secured Parties”: as defined in the Guarantee and Collateral
Agreement.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
          “Senior Subordinated Note Indenture”: the Indenture entered into by
the Borrower and certain of its Subsidiaries in connection with the issuance of
the Senior Subordinated Notes, together with all material instruments and other
agreements entered into by the Borrower or such Subsidiaries in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with Section 7.9.
          “Senior Subordinated Notes”: the subordinated notes of the Borrower
issued on the Original Closing Date and any exchange notes issued in replacement
thereof, in each case pursuant to the Senior Subordinated Note Indenture.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated,



--------------------------------------------------------------------------------



 



21

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
          “Specified Change of Control”: a “Change of Control”, as defined in
the Senior Subordinated Note Indenture.
          “Specified Hedge Agreement”: any Hedge Agreement entered into by the
Borrower or any Subsidiary Guarantor and any Qualified Counterparty.
          “Sponsor”: TC Group L.L.C. (which operates under the trade name “The
Carlyle Group”).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Subsidiary.
          “SunTrust”: SunTrust Bank, a Georgia banking corporation.
          “SunTrust (Advance Auto) Factoring Agreement”: that certain Letter of
Understanding and Agreement, dated February 9, 2004, by and between ASC
Industries, Inc. and SunTrust.
          “SunTrust (Autozone) Factoring Agreement”: that certain Supplier
Agreement, dated as of November 30, 2004, by and between ASC Industries, Inc.
and SunTrust.
          “Swing Line Commitment”: the obligation of the Swing Line Lender to
make Swing Line Loans pursuant to Section 2.6 in an aggregate principal amount
at any one time outstanding not to exceed $15,000,000.
          “Swing Line Lender”: Lehman Commercial Paper Inc., in its capacity as
the lender of Swing Line Loans.
          “Swing Line Loans”: as defined in Section 2.6.
          “Swing Line Note”: as defined in Section 2.8.
          “Swing Line Participation Amount”: as defined in Section 2.7.
          “Syndication Agent”: as defined in the preamble hereto.
          “Target”: ACAS Acquisitions (ASC), Inc. to be renamed ASC Holdco, Inc.
on or about the Closing Date.



--------------------------------------------------------------------------------



 



22

          “Total Revolving Credit Commitments”: at any time, the aggregate
amount of the Revolving Credit Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.
          “Tranche C Term Loan Lender”: as defined in the Existing Credit
Agreement.
          “Tranche C Term Loans”: all tranche C term loans outstanding under the
Existing Credit Agreement and repaid in full or converted to Tranche D Term
Loans on the Closing Date.
          “Tranche D Term Loan”: as defined in Section 2.1.
          “Tranche D Term Loan Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Tranche D Term Loan to the Borrower hereunder on
the Closing Date in a principal amount not to exceed the amount set forth in
paragraph B or paragraph C, as applicable, of the Lender Addendum delivered by
such Lender, or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto. The original aggregate amount of the
Tranche D Term Loan Commitments is $330,000,000.
          “Tranche D Term Loan Lender”: each Lender that has a Tranche D Term
Loan Commitment or that holds a Tranche D Term Loan.
          “Tranche D Term Loan Percentage”: as to any Tranche D Term Lender at
any time, the percentage which such Lender’s Tranche D Term Loan Commitment then
constitutes of the aggregate Tranche D Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche D Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche D Term Loans then outstanding).
          “Tranche D Term Note”: as defined in Section 2.8.
          “Transferee”: as defined in Section 10.14.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.



--------------------------------------------------------------------------------



 



23

          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) All calculations of financial ratios set forth in Section 7.1 and
the calculation of the Consolidated Leverage Ratio for purposes of determining
the Applicable Margin shall be calculated to the same number of decimal places
as the relevant ratios are expressed in. For example, if the relevant ratio is
to be calculated to the hundredth decimal place and the calculation of the ratio
is 5.126, the ratio will be 5.12.
          (f) With respect to each Subsidiary that is not a Wholly-Owned
Subsidiary, for purposes of calculating any financial covenant, any basket or
threshold amount, any liability and/or any capital expenditures, the amount
attributable to such Subsidiary that shall be counted for such purposes shall
equal the product of (x) the Borrower’s direct and/or indirect percentage
ownership of such Subsidiary and (y) the aggregate amount of the applicable item
of such Subsidiary.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Tranche D Term Loan Commitments. Subject to the terms and
conditions hereof, the Tranche D Term Lenders severally agree to make term loans
(each, a “Tranche D Term Loan”) to the Borrower on the Closing Date in an amount
for each Tranche D Term Loan Lender not to exceed the Tranche D Term Loan
Commitment of such Lender. The Tranche D Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.13.
          2.2 Procedure for Tranche D Term Loan Borrowing. The Borrower shall
give the Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, (a) three
Business Days prior to the anticipated Closing Date, in the case of Eurodollar
Loans (provided that such notice shall contain an agreement satisfactory to the
Administrative Agent that the Borrower agrees to indemnify and hold harmless
each Lender from any loss or expense that such Lender actually sustains or
incurs (but excluding any loss of anticipated profits) as a consequence of the
Closing Date not occurring, for any reason, on the anticipated Closing Date set
forth in such notice) and (b) one Business Day prior to the anticipated Closing
Date, in the case of Base Rate Loans) requesting that the Tranche D Term Loan
Lenders make the requested Tranche D Term Loans on the Closing Date, and
specifying the amount to be borrowed. The Tranche D Term Loans initially made on
the Closing Date shall initially be Base Rate Loans, but any Tranche D Term
Loans that were converted from Tranche C Term Loans that were Eurodollar Loans
shall continue as Eurodollar Loans with the same Interest Period as the Tranche
C Term Loans so converted. Upon receipt of such notice the Administrative Agent
shall promptly notify each Tranche D Term Loan Lender thereof. Not later than
12:00 Noon, New York City time, on the Closing Date, each Tranche D Term Loan
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Tranche D Term Loan or
Tranche D Term Loans to be made by such Lender; provided, however, that, at the
option of each Tranche D Term Loan Lender that is a Tranche C Term Loan Lender
immediately prior to giving effect to the amendment and restatement of the
Existing Credit Agreement, all or a portion of the aggregate amount of Tranche C
Term Loans of such Tranche D Term Loan Lender may be converted to Tranche D Term
Loans and applied toward the satisfaction of the foregoing funding requirement.
Subject to the immediately preceding sentence, the Administrative Agent



--------------------------------------------------------------------------------



 



24

shall use the amounts made available to the Administrative Agent by the Tranche
D Term Loan Lenders to prepay the Tranche C Term Loans outstanding and not
converted as set forth above on such date.
          2.3 Repayment of Tranche D Term Loans. The Tranche D Term Loan of each
Tranche D Term Loan Lender shall mature in 24 consecutive quarterly
installments, commencing on September 30, 2006, each of which shall be in an
amount equal to such Lender’s Tranche D Term Loan Percentage multiplied by the
amount set forth below opposite such installment, as such amount may be reduced
by any optional or mandatory prepayment made in accordance with the terms
hereof:

          Installment Date   Principal Amount
September 30, 2006
  $ 825,000  
December 31, 2006
  $ 825,000  
March 31, 2007
  $ 825,000  
June 30, 2007
  $ 825,000  
September 30, 2007
  $ 825,000  
December 31, 2007
  $ 825,000  
March 31, 2008
  $ 825,000  
June 30, 2008
  $ 825,000  
September 30, 2008
  $ 825,000  
December 31, 2008
  $ 825,000  
March 31, 2009
  $ 825,000  
June 30, 2009
  $ 825,000  
September 30, 2009
  $ 825,000  
December 31, 2009
  $ 825,000  
March 31, 2010
  $ 825,000  
June 30, 2010
  $ 825,000  
September 30, 2010
  $ 825,000  
December 31, 2010
  $ 825,000  
March 31, 2011
  $ 825,000  
June 30, 2011
  $ 825,000  
September 30, 2011
  $ 78,375,000  
December 31, 2011
  $ 78,375,000  
March 31, 2012
  $ 78,375,000  
June 30, 2012
  $ 78,375,000  

          2.4 Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, the Revolving Credit Lenders severally agree to make
revolving credit loans (“Revolving Credit Loans”) to the Borrower from time to
time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding for each Revolving Credit Lender which, when
added to such Lender’s Revolving Credit Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swing Line Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Credit Commitment. During the Revolving Credit Commitment Period the
Borrower may use the Revolving Credit Commitments by borrowing, prepaying the
Revolving Credit Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. The Revolving Credit Loans may from time
to time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.5 and
2.13, provided that no Revolving Credit Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Revolving Credit Termination Date.
Any Revolving Credit Loan



--------------------------------------------------------------------------------



 



25

(as defined under the Existing Credit Agreement) outstanding on the Closing Date
shall remain outstanding as a Revolving Credit Loan hereunder.
          (b) The Borrower shall repay all outstanding Revolving Credit Loans on
the Revolving Credit Termination Date.
          2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Credit Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Each borrowing of Revolving Credit Loans under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, $250,000 or a multiple of $50,000 in excess thereof (or, if the
then aggregate Available Revolving Credit Commitments are less than $250,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a
multiple of $500,000 in excess thereof; provided, that the Swing Line Lender may
request, on behalf of the Borrower, borrowings of Base Rate Loans under the
Revolving Credit Commitments in other amounts pursuant to Section 2.7 and the
Borrower may request borrowings of Base Rate Loans under the Revolving Credit
Commitments in other amounts pursuant to Section 3.5. Upon receipt of any such
Borrowing Notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof. Each Revolving Credit Lender will
make its Revolving Credit Percentage of the amount of each borrowing of
Revolving Credit Loans available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 12:00 Noon, New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent in like funds as received by the
Administrative Agent.
          2.6 Swing Line Commitment. (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Revolving Credit
Commitment Period, it will make available to the Borrower in the form of swing
line loans (“Swing Line Loans”) a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments; provided that (i) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed the Swing Line Commitment then in effect (notwithstanding that the Swing
Line Loans outstanding at any time, when aggregated with the Swing Line Lender’s
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender’s Revolving Credit
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swing Line Lender shall not make, any Swing Line Loan if, after giving effect to
the making of such Swing Line Loan, the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. During the Revolving
Credit Commitment Period, the Borrower may use the Swing Line Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans shall be Base Rate Loans only.
          (b) The Borrower shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.
          2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
(a) The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Credit Commitment Period, provided, the Borrower shall give
the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing (which telephonic notice must be received by the Swing Line Lender not
later than 12:00 Noon, New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date.
Each borrowing under



--------------------------------------------------------------------------------



 



26

the Swing Line Commitment shall be in an amount equal to $100,000 or a whole
multiple of $50,000 in excess thereof. Not later than 2:00 P.M., New York City
time, on the Borrowing Date specified in the borrowing notice in respect of any
Swing Line Loan, the Swing Line Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of such Swing Line Loan. The Administrative Agent
shall make the proceeds of such Swing Line Loan available to the Borrower on
such Borrowing Date in like funds as received by the Administrative Agent.
          (b) The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Swing Line Lender no later than 12:00 Noon, New York
City time, request each Revolving Credit Lender to make, and each Revolving
Credit Lender hereby agrees to make, a Revolving Credit Loan (which shall
initially be a Base Rate Loan), in an amount equal to such Revolving Credit
Lender’s Revolving Credit Percentage of the aggregate amount of the Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date of such notice,
to repay the Swing Line Lender. Each Revolving Credit Lender shall make the
amount of such Revolving Credit Loan available to the Administrative Agent at
the Funding Office in immediately available funds, not later than 10:00 A.M.,
New York City time, one Business Day after the date of such notice. The proceeds
of such Revolving Credit Loans shall be made immediately available by the
Administrative Agent to the Swing Line Lender for application by the Swing Line
Lender to the repayment of the Refunded Swing Line Loans.
          (c) If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.7(b), one of the events described in Section
8(f) shall have occurred and be continuing with respect to the Borrower, or if
for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.7(b), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan was to have been made pursuant to the notice referred to in
Section 2.7(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swing Line Loans by paying to the
Swing Line Lender an amount (the “Swing Line Participation Amount”) equal to
(i) such Revolving Credit Lender’s Revolving Credit Percentage times (ii) the
sum of the aggregate principal amount of Swing Line Loans then outstanding which
were to have been repaid with such Revolving Credit Loans.
          (d) Whenever, at any time after the Swing Line Lender has received
from any Revolving Credit Lender such Lender’s Swing Line Participation Amount,
the Swing Line Lender receives any payment on account of the Swing Line Loans,
the Swing Line Lender will distribute to such Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swing Line Loans then
due); provided, however, that in the event that such payment received by the
Swing Line Lender is required to be returned, such Revolving Credit Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.
          (e) Each Revolving Credit Lender’s obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise)



--------------------------------------------------------------------------------



 



27

of the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Credit Lender; or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
          2.8 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Tranche D Term Loan Lender, as the
case may be, (i) the then unpaid principal amount of each Revolving Credit Loan
of such Revolving Credit Lender on the Revolving Credit Termination Date (or on
such earlier date on which the Loans become due and payable pursuant to
Section 8), (ii) the then unpaid principal amount of each Swing Line Loan of
such Swing Line Lender on the Revolving Credit Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8)
and (iii) the principal amount of each Tranche D Term Loan of such Tranche D
Term Loan Lender in installments according to the amortization schedule set
forth in Section 2.3 (or on such earlier date on which the Loans become due and
payable pursuant to Section 8); provided that to the extent not otherwise paid
in full, all principal and interest outstanding in respect of the Tranche D Term
Loans shall be paid on the date of the last installment thereof. The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.15.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (c) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be presumptively correct, absent manifest error, as to the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.
          (e) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Tranche D Term Loans,
Revolving Credit Loans or Swing Line Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit G-1, G-2 or G-3, respectively (a “Tranche
D Term Note”, “Revolving Credit Note” or “Swing Line Note”, respectively), with
appropriate insertions as to date and principal amount; provided, that delivery
of Notes shall not be a condition precedent to the occurrence of the Closing
Date or the making of the Tranche D Term Loans on the Closing Date.
          2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Original Closing Date to
the last day of the Revolving Credit Commitment Period,



--------------------------------------------------------------------------------



 



28

computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Credit Termination Date, with the
payment of such fees having commenced on September 30, 2003.
          (b) The Borrower agrees to pay to the Administrative Agent, the
Syndication Agent and the Joint Lead Arrangers the fees in the amounts and on
the dates previously agreed to in writing by the Borrower and the Administrative
Agent, the Syndication Agent and the Joint Lead Arrangers (or any of them
individually).
          2.10 Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than one Business Day’s notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments. Any such reduction shall be in an amount
equal to $500,000, or a multiple of $50,000 in excess thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.
          2.11 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty
(except as otherwise provided herein), upon notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of such prepayment,
whether such prepayment is of Tranche D Term Loans or Revolving Credit Loans,
and whether such prepayment is of Eurodollar Loans or Base Rate Loans; provided,
that (i) if a Eurodollar Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21 and (ii) no prior notice is required for the
prepayment of Swing Line Loans. Any notice of prepayment given pursuant to this
Section shall be irrevocable, provided, that such notice may state that it is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked if such condition is not satisfied. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Credit Loans that are Base Rate Loans and Swing Line
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Tranche D Term Loans and Revolving Credit Loans shall be in an aggregate
principal amount of $500,000 or a multiple of $50,000 in excess thereof. Partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
          2.12 Mandatory Prepayments and Commitment Reductions. (a) Unless the
Required Lenders shall otherwise agree, if (i) any Capital Stock shall be issued
by Holdings or the Borrower (other than any issuance to Holdings or any of its
other Subsidiaries), excluding any such Capital Stock issued by the Borrower or
Holdings (A) to any Permitted Investor or (B) the proceeds of which are used
within 360 days after receipt thereof by the Borrower or any Subsidiary to make
Investments permitted by Section 7.8(h) or Capital Expenditures permitted by
this Agreement, (provided that (x) the Borrower shall have notified the
Administrative Agent in writing of such intended use not later than the ten days
after the date of receipt of such proceeds and (y) any such proceeds not so used
within such 360-day period shall be applied to the prepayment of the Tranche D
Term Loans on the last day of such period), or (ii) any Funded Debt is incurred
by the Borrower or any other Loan Party (excluding Indebtedness permitted by
Section 7.2), then on the date of such issuance or incurrence, as the case may
be, the Tranche D Term Loans shall be prepaid by an amount equal to the amount
50% of the Net Cash Proceeds of such issuance



--------------------------------------------------------------------------------



 



29

of Capital Stock or 100% of the Net Cash Proceeds of such incurrence of
Indebtedness, as the case may be. The provisions of this Section do not
constitute a consent to the issuance of any equity securities by any entity
whose equity securities are pledged pursuant to the Guarantee and Collateral
Agreement, or a consent to the incurrence of any Indebtedness by the Borrower or
any of its Subsidiaries.
          (b) Unless the Required Lenders shall otherwise agree, if on any date
the Borrower or any other Loan Party shall receive Net Cash Proceeds from any
Asset Sale (including any Disposition of any Capital Stock of any Subsidiary,
whether by the issuer or the Loan Party that is the owner thereof, other than
any such Disposition excluded from being an Asset Sale by the exclusions
contained in the definition of “Asset Sale” in Section 1.1) or Recovery Event
yielding Net Cash Proceeds in excess of $5,000,000 then, unless a Reinvestment
Notice shall be delivered in respect thereof, within three Business Days after
the date of receipt by such Loan Party of such Net Cash Proceeds, the Tranche D
Term Loans shall be prepaid, and/or the Revolving Credit Commitments shall be
reduced, by an amount equal to the amount of such Net Cash Proceeds, as set
forth in Section 2.12(d); provided, that, notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed the sum
of (x) $20,000,000 in any fiscal year of the Borrower and (y) up to $15,000,000
during the term of this Agreement of Net Cash Proceeds from the Disposition of
Non-Core Assets, (ii) on each Reinvestment Prepayment Date the Tranche D Term
Loans shall be prepaid, and/or the Revolving Credit Commitments shall be
reduced, by an amount equal to the Reinvestment Prepayment Amount with respect
to the relevant Reinvestment Event, as set forth in Section 2.12(d), and
(iii) in any event the Tranche D Term Loans shall be prepaid and/or the
Revolving Credit Commitments shall be reduced, by an amount equal to any Net
Cash Proceeds of any Asset Sale, Recovery Event or other Disposition of property
of any Loan Party that would otherwise be required to be used to prepay the
Senior Subordinated Notes, on the date such prepayment of the Senior
Subordinated Notes would otherwise be required to be made, as set forth in
Section 2.12(d). The provisions of this Section do not constitute a consent to
the consummation of any Disposition not permitted by Section 7.5.
          (c) Unless the Required Lenders shall otherwise agree, if, for any
fiscal year of the Borrower commencing with the fiscal year ending December 31,
2004, there shall be Excess Cash Flow, then, on the relevant Excess Cash Flow
Application Date, the Tranche D Term Loans shall be prepaid by an amount equal
to the ECF Percentage of such Excess Cash Flow. Each such prepayment and
commitment reduction shall be made on a date (an “Excess Cash Flow Application
Date”) no later than five days after the date on which the financial statements
of the Borrower referred to in Section 6.1(a), for the fiscal year with respect
to which such prepayment is made, are required to be delivered to the Lenders.
          (d) Amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to Section 2.12(b) shall be applied, first,
to the prepayment of the Tranche D Term Loans until the Tranche D Term Loans are
repaid in full and, second, to reduce permanently the Revolving Credit
Commitments. Any such reduction of the Revolving Credit Commitments shall be
accompanied by prepayment of the Revolving Credit Loans and/or Swing Line Loans
to the extent, if any, that the Total Revolving Extensions of Credit exceed the
amount of the Total Revolving Credit Commitments as so reduced, provided that if
the aggregate principal amount of Revolving Credit Loans and Swing Line Loans
then outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Secured Parties on terms and conditions reasonably
satisfactory to the Administrative Agent.
          2.13 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least one



--------------------------------------------------------------------------------



 



30

Business Day’s prior irrevocable notice of such election. The Borrower may elect
from time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan under a particular Facility
may be converted into a Eurodollar Loan (i) when any Event of Default has
occurred and is continuing and the Administrative Agent has, or the Majority
Facility Lenders in respect of such Facility have, determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
          (b) The Borrower may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has, or the Majority Facility Lenders in respect of such Facility have,
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be converted automatically
to Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
          (c) Any Tranche C Term Loan that is a Eurodollar Loan and is converted
to a Tranche D Term Loan shall continue as a Eurodollar Loan.
          2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $500,000 in excess thereof and (b) no more
than nine Eurodollar Tranches shall be outstanding at any one time.
          2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
          (b) Each Base Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Credit Facility plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans under the relevant Facility plus 2% (or, in
the case of any such other amounts that do not relate to a particular Facility,
the rate then applicable



--------------------------------------------------------------------------------



 



31

to Base Rate Loans under the Revolving Credit Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (after as well as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.16 Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct in
the absence of manifest error. The Administrative Agent shall, at the request of
the Borrower, deliver to the Borrower a statement showing the quotations used by
the Administrative Agent in determining any interest rate pursuant to
Section 2.15(a).
          2.17 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent (which the Administrative Agent shall
do promptly after the circumstances giving rise to such event no longer exist),
no further Eurodollar Loans under the relevant Facility shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans.
          2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee or Letter of



--------------------------------------------------------------------------------



 



32

Credit fee, and any reduction of the Commitments of the Lenders, shall be made
pro rata according to the respective Tranche D Term Loan Percentages or
Revolving Credit Percentages, as the case may be, of the relevant Lenders. Each
payment (other than prepayments) in respect of principal or interest in respect
of the Tranche D Term Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations then due and owing
to the Lenders pro rata according to the respective amounts then due and owing
to the Lenders.
          (b) Each payment (including each prepayment) of outstanding Tranche D
Term Loans shall be allocated among the Tranche D Term Loan Lenders holding such
Tranche D Term Loans pro rata based on the principal amount of such Tranche D
Term Loans held by such Tranche D Term Loan Lenders. Each optional prepayment in
respect of the Tranche D Term Loans shall be allocated among the remaining
installments thereof in accordance with the Borrower’s instructions. Each
mandatory prepayment in respect of the Tranche D Term Loans shall be applied to
the installments of such Tranche D Term Loans first, in direct order of the next
four scheduled installments thereof to become due under Section 2.3(a) or (b),
and thereafter, pro rata based on the remaining outstanding principal amount of
the remaining installments. Amounts repaid or prepaid on account of the Tranche
D Term Loans may not be reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Credit Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Revolving Credit Loans then held by the Revolving Credit Lenders. Each payment
in respect of Reimbursement Obligations in respect of any Letter of Credit shall
be made to the Issuing Lender that issued such Letters of Credit.
          (d) The application of any payment of Loans under any Facility
(including optional and mandatory prepayments) shall be made, first, to Base
Rate Loans under such Facility and, second, to Eurodollar Loans under such
Facility. Each payment of the Loans (except in the case of Swing Line Loans and
Revolving Credit Loans that are Base Rate Loans) shall be accompanied by accrued
interest to the date of such payment on the amount paid.
          (e) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by the Borrower after 1:00 P.M.,
New York City time, on any Business Day shall be deemed to have been on the next
following Business Day. The Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (f) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such



--------------------------------------------------------------------------------



 



33

amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, within three Business Days after demand therefor,
from the Borrower.
          (g) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made subsequent
to the date hereof:

  (i)   shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.20 and
changes in the rate of tax on the overall net income, or net profits or capital
(if either is imposed in lieu of net income taxes), of such Lender);     (ii)  
shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or     (iii)   shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, within 30 days after receipt of a reasonably detailed request therefor,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim



--------------------------------------------------------------------------------



 



34

any additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority first made subsequent to the date hereof shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time,
within 30 days after submission by such Lender to the Borrower of a reasonably
detailed request therefor (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.20 Taxes. (a) Except as required by applicable law, all payments
made by the Borrower under this Agreement to any Agent or Lender shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding income
taxes and franchise taxes imposed on or measured by any Agent’s or Lender’s net
income, or net profits or capital if either is imposed in lieu of net income
taxes, as a result of a present or former connection between such Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent’s or such Lender’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement; provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Agent or any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Agent or Lender’s failure to comply with the requirements of paragraph (d) or
(e) of this Section or (ii) that are United States withholding taxes imposed on
amounts payable to such Agent or Lender at the time such Agent or Lender becomes
a party to this Agreement, except to the extent that such Agent’s or Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such Non-Excluded Taxes pursuant to
this paragraph (a).



--------------------------------------------------------------------------------



 



35

          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as reasonably possible thereafter the Borrower shall send
to the Administrative Agent for the account of the relevant Agent or Lender, as
the case may be, (i) a certified copy of an original official receipt received
by the Borrower showing payment thereof or (ii) if the Borrower determines that
it is unable to provide a certified copy of such receipt, a certificate as to
the amount of such payment. If the Borrower fails to pay any Non-Excluded Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent copies of the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agents and the Lenders
for any incremental taxes, interest or penalties that may become payable by any
Agent or any Lender as a result of any such failure. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
          (d) Each Lender (or Transferee) that is not a United States person as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Borrower and the Lender from which the related participation shall have
been purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit H and two copies of Form W-8BEN, or any
subsequent versions thereof or successors thereto properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender agrees that it
will deliver to the Borrower (and the Administrative Agent) updated versions of
the foregoing documentation and such other forms as may be required to confirm
or establish the entitlement of the Non-U.S. Lender to a continued exemption
from or reduction in withholding tax with respect to payments under this
Agreement or under any Loan Document and each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
          (f) Any Lender that is United States person as defined in section
7701(a)(30) of the Code shall deliver to the Borrower (with a copy to the
Administrative Agent) a statement signed by an



--------------------------------------------------------------------------------



 



36

authorized signatory of the Lender that it is a United States person and, if
necessary to avoid U.S. backup withholding, a duly completed and signed Internal
Revenue Service Form W-9 (or successor form) establishing that the Lender is
organized under the laws of the United States and is not subject to backup
withholding.
          (g) If any Agent or Lender determines, in its good faith judgment,
that it has received a refund of, any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to Section 2.20(a) or
Section 2.20(b), it shall pay over such refund to the Borrower within thirty
Business Days of the receipt of such refund to the extent that it determines
that it can do so without prejudice to the retention of such refund; provided,
however, that the Borrower agrees promptly to return such refund (together with
any interest with respect thereto due to the relevant taxing authority) (free of
all Non-Excluded Taxes) to the applicable Agent or Lender, as the case may be,
upon receipt of a notice that such refund is required to be repaid to the
relevant taxing authority. This section shall not be construed to require any
Agent or Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or to any
other Person.
          2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
actually sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement (other than by operation of Section 2.17 or 2.22),
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement
(whether or not such notice has been revoked or withdrawn by the Borrower) or
(c) the making of a prepayment or conversion of Eurodollar Loans on a day that
is not the last day of an Interest Period with respect thereto, other than any
conversion of a Tranche C Term Loan that is a Eurodollar Loan to a Tranche D
Term Loan on the Closing Date. A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.22 Illegality. Notwithstanding any other provision herein, if the
adoption after the date hereof of, or any change after the date hereof in, any
Requirement of Law or in the interpretation or application thereof shall make it
unlawful for any Lender to make or maintain Eurodollar Loans as contemplated by
this Agreement, (a) the commitment of such Lender hereunder to make Eurodollar
Loans, continue Eurodollar Loans as such and convert Base Rate Loans to
Eurodollar Loans shall forthwith be suspended until such time as it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans as contemplated by
this Agreement and (b) such Lender’s Loans then outstanding as Eurodollar Loans,
if any, shall be converted automatically to Base Rate Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law. If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.21.
          2.23 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or



--------------------------------------------------------------------------------



 



37

regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.19, 2.20(a) or 2.22.
          2.24 Replacement of Lenders under Certain Circumstances. The Borrower
shall be permitted to replace with a replacement financial institution any
Lender (a) that requests reimbursement for amounts owing pursuant to
Section 2.19 or 2.20 or gives a notice of illegality pursuant to Section 2.22,
(b) that defaults in its obligation to make Loans hereunder or (c) that has
refused to consent to any waiver or amendment with respect to any Loan Document
that has been consented to by the Required Lenders; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) prior to any
such replacement pursuant to clause (a) above, such Lender shall have taken no
action under Section 2.23 so as to eliminate the continued need for payment of
amounts owing pursuant to Section 2.19 or 2.20 or to eliminate the illegality
referred to in such notice of illegality given pursuant to Section 2.22,
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.21 (as though Section 2.21 were applicable) if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (v) the replacement financial institution,
if not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower or
the assignee Lender shall be obligated to pay the registration and processing
fee referred to therein), (vii) the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.19 or 2.20, as the case may be, in
respect of any period prior to the date on which such replacement shall be
consummated, and (viii) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of the Borrower, or for the joint and several
account of the Borrower and any Subsidiary, on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is three Business Days prior to the Revolving
Credit Termination Date; provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above). Any Letter
of Credit (as defined in the Existing Credit Agreement) that remains outstanding
on the Closing Date shall continue to be a Letter of Credit hereunder.
          (b) No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with any applicable
Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application with a copy to the Administrative Agent therefor, completed to the
reasonable satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender may reasonably
request. Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and



--------------------------------------------------------------------------------



 



38

information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the Borrower
(but in no event shall any Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
with a copy to the Administrative Agent therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower. Each
Issuing Lender shall promptly give notice to the Administrative Agent of the
issuance of each Letter of Credit issued by such Issuing Lender (including the
amount thereof).
          3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans under the Revolving Credit Facility (less the percentage per annum at
which the Fronting Fee (as defined below) is paid in respect of such Letter of
Credit), shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to the relevant Issuing Lender for its own account a fronting fee (the
“Fronting Fee”) on the aggregate drawable amount of all outstanding Letters of
Credit issued by it of 0.25% per annum, payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.
          (b) If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit



--------------------------------------------------------------------------------



 



39

Facility. A certificate of such Issuing Lender submitted to any L/C Participant
with respect to any such amounts owing under this Section shall be conclusive in
the absence of manifest error.
          (c) Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.
          3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender, on each date on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to such
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds. Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the third Business Day
following the date of the applicable drawing, Section 2.15(b) and
(ii) thereafter, Section 2.15(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply, or unless the Borrower otherwise notifies the Administrative Agent
and the relevant Issuing Lender and reimburses such Issuing Lender before a Loan
would otherwise be made pursuant to this sentence) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans (or, at the option of the Administrative Agent and the Swing
Line Lender in their sole discretion, a borrowing pursuant to Section 2.7 of
Swing Line Loans) in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans (or, if applicable, Swing Line Loans) could be made, pursuant to
Section 2.5 (or, if applicable, Section 2.7), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.
          3.6 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that, unless resulting from the gross negligence or willful misconduct of
such Issuing Lender, such Issuing Lender shall not be responsible for, and the
Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. The Borrower agrees that any action taken or



--------------------------------------------------------------------------------



 



40

omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards or care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof. The responsibility of the
relevant Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to each Agent and each Lender that, as
of the Closing Date (after giving effect to the Acquisition, except as otherwise
specified herein) and as of any other date on which the representations and
warranties set forth in this Section 4 are repeated pursuant to Section 5.2:
          4.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
December 31, 2005 (including the notes thereto) (the “Pro Forma Balance Sheet”),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the
consummation of the Acquisition, (ii) the Loans to be made on the Closing Date
and the use of proceeds thereof and (iii) the payment of fees and expenses in
connection with the foregoing. The Pro Forma Balance Sheet has been prepared
based on information believed by the Borrower to be reasonable and correct as of
the date of delivery thereof, and presents fairly the Borrower’s good faith
estimate on a pro forma basis of the financial position of Borrower and its
consolidated Subsidiaries as at December 31, 2005, assuming that the events
specified in the preceding sentence had actually occurred at such date.
          (b) Without giving effect to the Acquisition, the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
December 31, 2005, and the related consolidated statements of income and of cash
flows for the fiscal year ended on such date, reported on by and accompanied by
an unqualified report from Grant Thornton, present fairly in all material
respects the consolidated financial condition of the Borrower as at such date,
and the consolidated results of its operations and its consolidated cash flows
for the fiscal year then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). During the period
from December 31, 2005 to and including the date hereof there has been no
Disposition by the Borrower of any material part of its business or Property,
other than as permitted by the Existing Credit Agreement.
          (c) The audited consolidated balance sheet of the Target and its
consolidated Subsidiaries as at December 31, 2005, and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report



--------------------------------------------------------------------------------



 



41

from Ernst & Young, present fairly in all material respects the consolidated
financial condition of the Target as at such date, and the consolidated results
of its operations and its consolidated cash flows for the fiscal year then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). During the period from December 31, 2005
to and including the date hereof there has been no Disposition by the Target of
any material part of its business or Property, other than in the ordinary course
of business as permitted by the Acquisition Agreement.
          4.2 No Change. Since December 31, 2005 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Corporate Existence; Compliance with Law. Each of Holdings, the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law, except, in the case of the foregoing clauses (c) and (d), to the extent
that the failure to be so qualified or to comply with such Requirements of Law,
as the case may be, could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
          4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. Except as could not reasonably be expected to have a Material Adverse
Effect, no consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with the Acquisition, the borrowings hereunder or the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party that is a party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof (a) will not violate
the Organizational Documents of any of the Loan Parties or (b) except as could
not reasonably be expected to have a Material Adverse Effect, violate any
Requirement of Law applicable to, or any Contractual Obligation of, Holdings,
the Borrower or any of its Subsidiaries, or result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).



--------------------------------------------------------------------------------



 



42

          4.6 No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against Holdings, the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
          4.7 No Default. No Default or Event of Default has occurred and is
continuing.
          4.8 Ownership of Property; Liens. Each of the Borrower and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, in each case, except where the failure to do so would not have a
Material Adverse Effect, and none of such Property is subject to any Lien except
as permitted by Section 7.3.
          4.9 Intellectual Property. Except as all of the following in the
aggregate could not reasonably be expected to have a Material Adverse Effect:
(a) the Borrower and each of its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; (b) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any material Intellectual Property of the
Borrower or its Subsidiaries or the validity or effectiveness of any such
material Intellectual Property; and (c) the use of Intellectual Property by the
Borrower and its Subsidiaries does not infringe on the rights of any Person.
          4.10 Taxes. Each of the Borrower and each of its Subsidiaries has
filed or caused to be filed all material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns and all
other material taxes, fees or other charges imposed on it or any of its Property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which any reserves required in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be).
To the knowledge of the Borrower, no claim is being asserted with respect to any
such tax, fee or other charge described in the proceeding sentence, except as
could not reasonably be expected to have a Material Adverse Effect.
          4.11 Federal Regulations. No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender (through the Administrative
Agent) or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.
          4.12 Labor Matters. There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.



--------------------------------------------------------------------------------



 



43

          4.13 ERISA. Other than exceptions to any of the following that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (a) neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all respects with the applicable provisions of ERISA and the
Code; (b) no termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period; (c) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits; (d) neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a liability under ERISA; and (e) no
such Multiemployer Plan is in Reorganization or Insolvent.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law which limits its
ability to incur the Indebtedness to be incurred by it hereunder and under the
other Loan Documents.
          4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15
constitute all the Subsidiaries of Holdings and the Borrower as of the Closing
Date. Schedule 4.15 sets forth as of the Closing Date the name and jurisdiction
of incorporation of each Subsidiary and, as to each Subsidiary, the percentage
of each class of Capital Stock owned by each Loan Party.
          (b) As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of Holdings, the Borrower or
any Subsidiary, except as disclosed on Schedule 4.15.
          4.16 Use of Proceeds. The proceeds of the Revolving Credit Loans and
the Swing Line Loans, and the Letters of Credit, shall be used for general
corporate purposes. The proceeds of the Tranche D Term Loans shall be used to
finance the Acquisition (and related expenses), refinance certain Indebtedness
of the Target and its Subsidiaries and to prepay the Tranche C Term Loans
outstanding on the Closing Date that are not converted to Tranche D Term Loans.
          4.17 Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
          (a) The Borrower and its Subsidiaries: (i) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them; and
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits.
          (b) Materials of Environmental Concern are not present at, on, under,
in, or about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any



--------------------------------------------------------------------------------



 



44

applicable Environmental Law or otherwise result in costs to the Borrower or any
of its Subsidiaries, or (ii) interfere with the Borrower’s or any of its
Subsidiaries’ continued operations, or (iii) impair the fair saleable value of
any real property owned or leased by the Borrower or any of its Subsidiaries.
          (c) There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which the Borrower or any of its Subsidiaries is, or to
the knowledge of the Borrower or any of its Subsidiaries will be, named as a
party that is pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened.
          (d) Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.
          (e) Neither the Borrower nor any of its Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
          (f) Neither the Borrower nor any of its Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Materials of Environmental Concern.
          4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any certificate
furnished to the Administrative Agent or the Lenders or any of them, by or on
behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such information or certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made; provided, however that the Borrower makes no representation and
warranty in respect of any third-party reports. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
          4.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when any stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements in appropriate form are filed in
the offices specified on Schedule 4.19(a)-1 (which financing statements have
been duly completed and delivered to the Administrative Agent), or, with respect
to after-acquired property, when the requirements set forth in Section 6.10 have
been complied with, the Administrative Agent shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3), in each case to the extent
required by the Guarantee and Collateral Agreement. As of the date hereof,
Schedule 4.19(a)-2 lists each UCC



--------------------------------------------------------------------------------



 



45

Financing Statement that (i) names any Loan Party as debtor and (ii) will remain
on file after the Closing Date. As of the date hereof, Schedule 4.19(a)-3 lists
each UCC Financing Statement that (i) names any Loan Party as debtor and
(ii) will be terminated on or prior to the Closing Date; and on or prior to the
Closing Date, the Borrower will have delivered to the Administrative Agent (or
will have made appropriate arrangements for the delivery thereof to the
Administrative Agent), or caused to be filed, duly completed UCC termination
statements, together with the authorization of the relevant secured party to
file such termination statements, in respect of each UCC Financing Statement
listed in Schedule 4.19(a)-3.
          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof; and the Administrative Agent has (or, when the Mortgages are filed in
the offices designated by the Borrower (in the case of any Mortgage to be
executed and delivered pursuant to Section 6.10(b)), the Administrative Agent
will have) a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties described therein
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(other than Persons holding Liens or other encumbrances or rights permitted by
Section 7.3). As of the Closing Date, the Mortgaged Properties constitute all
fee interests in real property held by any Loan Party having a value (together
with improvements thereof) of at least $5,000,000, other than the property in
Meridian, MS.
          4.20 Solvency. Each Loan Party is, and after giving effect to the
Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.
          4.21 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” of the Borrower under and as defined in the Senior Subordinated
Note Indenture. The obligations of each Subsidiary Guarantor under the Guarantee
and Collateral Agreement constitute “Guarantor Senior Indebtedness” of such
Subsidiary Guarantor under and as defined in the Senior Subordinated Note
Indenture.
          4.22 Regulation H. No Mortgage encumbers improved real property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it
hereunder is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:
          (a) Loan Documents. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower, (ii) joinders to the Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of the Target and each of Target’s
Subsidiaries that is to become a Subsidiary Guarantor, (iii) a reaffirmation of
the Guarantee and Collateral Agreement in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by a duly
authorized officer of each existing Subsidiary Guarantor; (iv) a Lender Addendum
executed and delivered by each Tranche D Term Lender and accepted by the
Borrower



--------------------------------------------------------------------------------



 



46

and (v) satisfactory evidence that this Agreement shall have been consented to
by the Required Lenders under, and as defined in, the Existing Credit Agreement.
          (b) Acquisition, etc. The following transactions shall have been
consummated:
     (i) The Acquisition shall have been consummated in accordance with the
terms of the Acquisition Agreement, and the Administrative Agent shall have
received satisfactory evidence thereof; and
     (ii) (i) The Administrative Agent shall have received satisfactory evidence
that all material Indebtedness of the Target and its Subsidiaries, other than
Indebtedness of the Target’s Chinese operations, shall have been terminated and
all amounts thereunder shall have been paid in full and (ii) satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith.
          (c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall
have received (i) the Pro Forma Balance Sheet, (ii) audited consolidated
financial statements of the Target for the 2005 and 2004 fiscal years and
(iii) unaudited interim consolidated financial statements of the Target for each
quarterly period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph and not less than
45 days prior to the Closing Date.
          (d) Approvals. All material governmental approvals necessary in
connection with the Acquisition and the transactions contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose material
adverse conditions on the Acquisition or the financing contemplated hereby.
          (e) Related Agreements. The Administrative Agent shall have received
true and correct copies, certified as to authenticity by the Borrower, of the
Acquisition Agreement and no material provision thereof shall have been waived,
amended, supplemented or otherwise modified in a manner that is material and
adverse to the Lenders.
          (f) Fees. The Administrative Agent, the Syndication Agent and the
Joint Lead Arrangers shall have received all fees required to be paid, and all
reasonable out-of-pocket expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Agents), on or before the Closing Date.
          (g) Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions in which Uniform
Commercial Code financing statement or other filings or recordations should be
made to evidence or perfect security interests in all assets of the Target and
its Subsidiaries, and such search shall reveal no liens on any of the assets of
such Person, except for Liens permitted by Section 7.3 and Liens to be
discharged on or prior to the Closing Date.
          (h) Closing Certificate. The Administrative Agent shall have received
a certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
          (i) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:



--------------------------------------------------------------------------------



 



47

     (i) the legal opinion of Latham & Watkins LLP, counsel to the Borrower and
its Subsidiaries, substantially in the form of Exhibit F;
     (ii) to the extent consented to by the relevant counsel, each legal
opinion, if any, delivered in connection with the Acquisition Agreement,
accompanied by a reliance letter in favor of the Lenders; and
     (iii) such legal opinions of local counsel as may be reasonably requested
by the Administrative Agent, in each case covering such matters as the
Administrative Agent shall reasonably request.
          (j) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes. The Administrative Agent shall have received (i) the certificates, if
any, representing the shares of Capital Stock of Target and its Subsidiaries
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note of
Target and its Subsidiaries pledged pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank satisfactory to the Administrative Agent) by the pledgor
thereof.
          (k) Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Security Documents or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall
have been filed, registered or recorded or shall have been delivered to the
Administrative Agent be in proper form for filing, registration or recordation.
          (l) Credit Ratings. The Tranche D Term Loan Facility shall have
received ratings from Standard and Poor’s Ratings Service and Moody’s Investors
Service.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including, without limitation, its initial extension of credit) is
subject to the satisfaction of the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents that is
qualified by materiality shall be true and correct on and as of such date as if
made on and as of such date, and each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents that is not qualified by
materiality shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except, in each case, to the extent that
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct, or
true and correct in all material respects, as the case may be, as of such
earlier date.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          Each borrowing by and issuance of a Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 



--------------------------------------------------------------------------------



 



48

SECTION 6. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding that has not been
cash-collateralized or backstopped on terms and conditions acceptable to the
Administrative Agent and the Issuing Lender in their sole discretion or any Loan
or other amount is owing to any Lender or any Agent hereunder, the Borrower
shall and shall cause each of its Subsidiaries to:
          6.1 Financial Statements. Furnish to the Administrative Agent (which
shall make available such items to the Lenders):
          (a) as soon as available, but in any event within 90 days (or, if the
Borrower is not at such time required to file with the SEC an Annual Report on
Form 10-K with respect to such fiscal year, 120 days) after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case, in comparative form the figures as of the end
of and for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Grant Thornton or other independent certified public accountants of
nationally recognized standing;
          (b) as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case, in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnote disclosure); and
          (c) all such financial statements to be complete and correct in all
material respects and to be prepared in reasonable detail and in accordance with
GAAP (subject, in the case of quarterly financial statements, to normal year-end
audit adjustments and the absence of footnote disclosure) applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein). Notwithstanding the foregoing, (i) in the event that the Borrower
delivers to the Administrative Agent an Annual Report for Borrower on Form 10-K
for such fiscal year, as filed with the SEC, within 90 days after the end of
such fiscal year, such Form 10-K shall satisfy all requirements of paragraph
(a) of this Section and (ii) in the event that the Borrower delivers to the
Administrative Agent a Quarterly Report for Borrower on Form 10-Q for such
fiscal quarter, as filed with the SEC, within 45 days after the end of such
fiscal quarter, such Form 10-Q shall satisfy all requirements of paragraph
(b) of this Section.
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent (which shall make available such items to the Lenders):
          (a) concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate (it being understood that
such certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

 



--------------------------------------------------------------------------------



 



49

          (b) concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating that
such Responsible Officer is not aware of any Default or Event of Default except
as specified in such certificate, (ii) beginning with the date of delivery of
financial statements for the fiscal quarter ended September 30, 2006, a
Compliance Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be, (iii) to the extent not
previously disclosed to the Administrative Agent, a listing of any material
patents, trademarks or copyrights (to the extent recorded in the Patent and
Trademark Office or Copyright Office) acquired by any Loan Party since the date
of the most recent list delivered pursuant to this clause (iii) or pursuant to
the Existing Credit Agreement (or, in the case of the first such list so
delivered, since the Closing Date) and (iv) if during the period covered by such
financial statements the Borrower made any purchases of Senior Subordinated
Notes pursuant to the proviso to clause (a) of Section 7.9, a certificate of a
Responsible Officer demonstrating that the conditions to such purchase set forth
in such proviso were complied with;
          (c) as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
and the related consolidated statements of projected cash flow, projected
changes in financial position and projected income);
          (d) no later than five Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification adverse to the Lenders with respect to
the Senior Subordinated Note Indenture or the Acquisition Agreement;
          (e) promptly after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, promptly after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC; and
          (f) promptly, such additional financial and other information as any
Lender, through the Administrative Agent, may from time to time reasonably
request.
          6.3 Payment of Taxes, etc. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all
material taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and any
required reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or its Subsidiaries, as the case may be.
          6.4 Conduct of Business and Maintenance of Existence, etc. (a)
(i) Preserve, renew and keep in full force and effect its corporate or other
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Requirements of Law, except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          6.5 Maintenance of Property; Insurance. (a) (i) Keep all Property and
systems useful and necessary in its business in reasonably good working order
and condition, ordinary wear and tear excepted and (ii) maintain with
financially sound and reputable insurance companies insurance on all its

 



--------------------------------------------------------------------------------



 



50

Property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business.
          (b) Maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Mortgaged Properties and the Inventory and
Equipment constituting Collateral against loss by fire, explosion, theft and
such other casualties as may be reasonably satisfactory to the Administrative
Agent and (ii) to the extent requested by the Administrative Agent, insuring the
applicable Loan Party and the Administrative Agent for the benefit of the
Secured Parties against liability for personal injury and property damage
relating to such Inventory and Equipment, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Administrative Agent. All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as insured party or
loss payee and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.
          (c) Deliver to the Administrative Agent a report of a reputable
insurance broker with respect to insurance maintained by the Loan Parties on the
Collateral substantially concurrently with the delivery by the Borrower to the
Administrative Agent of its audited financial statements for each fiscal year,
and such supplemental reports with respect thereto as the Administrative Agent
may from time to time reasonably request.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and
(b) permit representatives of any Lender, upon reasonable notice, to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants; provided, the Lenders
shall coordinate such visits through the Administrative Agent such that, in the
absence of any Event of Default that has occurred and is continuing, not more
than one such visit shall occur in any calendar year.
          6.7 Notices. Promptly after any Responsible Officer obtains knowledge
thereof, give notice to the Administrative Agent and each Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any litigation, investigation or proceeding which may exist at any
time between the Borrower or any of its Subsidiaries and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
          (c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is $1,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought;
          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required material contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency

 



--------------------------------------------------------------------------------



 



51

of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or the Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Plan;
          (e) the acquisition by the Borrower or any of its Subsidiaries of any
fee interest in real property having a value (together with improvements
thereof) of at least $5,000,000 (other than any such real property owned by an
Excluded Subsidiary or subject to a Lien expressly permitted by Section 7.3(g));
and
          (f) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.
          6.8 Environmental Laws. (a) Except as would not have a Material
Adverse Effect, comply in all material respects with all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain any and all material licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws.
          (b) Except as would not have a Material Adverse Effect, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions lawfully required under applicable Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws provided
that the foregoing shall not prohibit Borrower from challenging in good faith
any such order, regulation or statute requiring investigation, remediation or
other actions (provided such challenge would not reasonably be expected to
result in a Material Adverse Effect).
          6.9 Interest Rate Protection. In the case of the Borrower, within
120 days after the Closing Date, enter into Hedge Agreements to the extent
necessary to provide that at least 35% of the aggregate principal amount of the
Senior Subordinated Notes and the Tranche D Term Loans is subject to either a
fixed interest rate or interest rate protection for a period of not less than
two years on a weighted average basis, which Hedge Agreements shall have terms
and conditions reasonably satisfactory to the Administrative Agent.
          6.10 Additional Collateral, etc. (a) With respect to any Property
acquired after the Closing Date by the Borrower or any of its Subsidiaries
(other than (x) any Property described in paragraph (b) or paragraph (c) of this
Section or any other interest in real property, (y) any Property subject to a
Lien expressly permitted by Section 7.3(g) and (z) Property acquired by an
Excluded Subsidiary) as to which the Administrative Agent, for the benefit of
the Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such Property, to the extent required by the
Guarantee and Collateral Agreement, and (ii) take all actions necessary to grant
to the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in such Property, to the extent required by the
Guarantee and Collateral Agreement, including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or as may be requested by the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



52

          (b) With respect to any fee interest in any real property (including a
fee interest in improvements which are subject to a ground lease) having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by the Borrower or any of its Subsidiaries (other than any such
real property owned by an Excluded Subsidiary or subject to a Lien expressly
permitted by Section 7.3(g)), promptly (i) execute and deliver a first priority
Mortgage in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (or in the case of clause (y) use all
commercially reasonable efforts to provide the Lenders with) (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary by the Administrative Agent in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; provided, that the Borrower shall not be required to comply with the
foregoing provisions of this paragraph (b) in respect of any parcel of real
property as to which the Administrative Agent shall have determined that the
cost of the foregoing actions is disproportionate (taking into account any
potential environmental issues with respect to such parcel) to the value of such
parcel as Collateral.
          (c) With respect to any new Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Subsidiary), by the Borrower or any of its Subsidiaries, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably deems
necessary to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any of its Subsidiaries,
(ii) deliver to the Administrative Agent the certificates, if any, representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be, (iii) cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions reasonably
deemed necessary by the Administrative Agent to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including, without limitation, the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or as may be requested by the
Administrative Agent, and (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          (d) With respect to any new Excluded Subsidiary created or acquired
after the Closing Date by the Borrower or any of its Subsidiaries (other than
any Excluded Subsidiaries), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary in order to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of its Subsidiaries (other than
any Excluded Subsidiaries), (provided that in no event shall more than 65% of
the total outstanding Capital Stock of any such new Excluded Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or such Subsidiary, as the case may be, and take such other action
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Lien of the Administrative Agent thereon, and (iii) if

 



--------------------------------------------------------------------------------



 



53

reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          6.11 Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent may be required to obtain from the Borrower or any of its
Subsidiaries for such governmental consent, approval, recording, qualification
or authorization.
          6.12 Collateral Covenants. Take the following actions with respect to
the Borrower’s Collateral, and cause each other Loan Party to take the following
actions with respect to the Collateral of such Loan Party:
          (a) If any amount in excess of $1,000,000 payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper (as defined in the Uniform
Commercial Code in the State of New York), forthwith deliver such Instrument,
Certificated Security or Chattel Paper to the Administrative Agent, duly
indorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to the Guarantee and Collateral Agreement.
          (b) Maintain the security interest created by the Guarantee and
Collateral Agreement as a perfected security interest having at least the
priority described in Section 4.19 of this Agreement and defend such security
interest against the claims and demands of all Persons whomsoever (other than
holders of Permitted Liens).
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the Borrower, promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of the Guarantee
and Collateral Agreement and of the rights and powers therein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created by the
Guarantee and Collateral Agreement and (ii) in the case of Investment Property
(as defined in the Uniform Commercial Code in the State of New York) with a fair
market value in excess of $1,000,000, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, limited, in the case of
Investment Property that is the Capital Stock of a Foreign Subsidiary, to 65% of
such Investment Property.
          (d) If any Loan Party becomes entitled to receive or receives any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any

 



--------------------------------------------------------------------------------



 



54

reorganization) in respect of the Capital Stock of any Issuer (as defined in the
Guarantee and Collateral Agreement), whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, deliver the same forthwith to the Administrative
Agent in the exact form received, duly indorsed by such Loan Party to the
Administrative Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Loan Party, to be held by the
Administrative Agent, subject to the terms of the Guarantee and Collateral
Agreement, as additional collateral security for the Obligations. If any sums
are paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer, other than pursuant to a transaction permitted by
Section 7.4, cause such sums to be paid over to the Administrative Agent to be
held by it under the Guarantee and Collateral Agreement as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property, or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, cause the property so distributed, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
to be delivered to the Administrative Agent to be held by it under the Guarantee
and Collateral Agreement as additional collateral security for the Obligations,
to the extent required by the Guarantee and Collateral Agreement. If any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by any Loan Party, other than pursuant to a transaction
permitted by Section 7.4, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Loan Party, as additional
collateral security for the Obligations, until such money or property is paid or
delivered to the Administrative Agent. Notwithstanding the foregoing, the Loan
Parties shall not be required to pay over to the Administrative Agent or deliver
to the Administrative Agent as Collateral any proceeds of any liquidation or
dissolution of any Issuer, or any distribution of capital or property in respect
of any Investment Property, to the extent that the proceeds thereof are applied
toward prepayment of Loans and reduction of Commitments if and to the extent
required by this Agreement.
          (e) In the case of each Loan Party which is an Issuer, (i) comply with
the terms of this Agreement and the Guarantee and Collateral Agreement relating
to the Pledged Securities issued by it insofar as such terms are applicable to
it, (ii) notify the Administrative Agent promptly in writing of the occurrence
of any of the events described in Section 6.12(d) with respect to the Pledged
Securities issued by it and (iii) the terms of Sections 6.3(c) of the Guarantee
and Collateral Agreement shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.3(c) of the
Guarantee and Collateral Agreement with respect to the Pledged Securities issued
by it.
          (f) In the case of each Loan Party which is an Issuer and is also a
partnership or a limited liability company (i) ensure that none of the terms of
any equity interest issued by it provides that such equity interest is a
“security” within the meaning of Sections 8-102 and 8-103 of the New York
Uniform Commercial Code (a “Security”), (ii) refrain from taking any action to
cause or permit any such equity interest to become a Security and (iii) refrain
from issuing any certificate representing any such equity interest, unless, in
each case, all required actions have been or substantially concurrently are
taken to cause the Administrative Agent to have “control” (within the meaning of
Section 8-106 of the UCC) of such Security.
          (g) Except as could not reasonably be expected to have a Material
Adverse Effect, either itself or through licensees (i) continue to use each
Trademark in order to maintain such Trademark in full force free from any claim
of abandonment for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain a perfected security

 



--------------------------------------------------------------------------------



 



55

interest in such mark pursuant to the Guarantee and Collateral Agreement, and
(v) not do any act or knowingly omit to do any act whereby such Trademark may
become invalidated or impaired in any way.
          (h) Except as could not reasonably be expected to have a Material
Adverse Effect, not do any act, or omit to do any act, whereby any Patent may
become forfeited, abandoned or dedicated to the public.
          (i) Except as could not reasonably be expected to have a Material
Adverse Effect, (i) employ each Copyright, (ii) not do any act or knowingly omit
to do any act whereby any of the Copyrights may become invalidated or otherwise
impaired and (iii) not do any act whereby any of the Copyrights may fall into
the public domain.
          (j) Except as could not reasonably be expected to have a Material
Adverse Effect, take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application relating to any Intellectual Property (and to obtain the
relevant registration) and to maintain each registration of the Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
          (k) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, (i) take such actions as the
Borrower shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) if such infringement, misappropriation or
dilution could reasonably be expected to have a Material Adverse Effect,
promptly notify the Administrative Agent after it learns thereof.
          (l) If any Loan Party shall at any time commence a suit, action or
proceeding with respect to any Commercial Tort Claim held by it with a value
which such Loan Party reasonably believes to be of $1,000,000 or more, promptly
notify the Administrative Agent thereof in a writing signed by such Loan Party
and describing the details thereof and grant to the Administrative Agent for the
benefit of the Secured Parties in such writing a security interest therein and
in the proceeds thereof, all upon the terms of the Guarantee and Collateral
Agreement.
SECTION 7. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding that has not been
cash-collateralized or backstopped on terms and conditions acceptable to the
Administrative Agent and the Issuing Lender in their sole discretion or any Loan
or other amount is owing to any Lender or any Agent hereunder, the Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
          7.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to exceed the ratio
set forth below opposite such fiscal quarter:

 



--------------------------------------------------------------------------------



 



56

          Consolidated Fiscal Quarter   Leverage Ratio FQ3 2006   5.25:1.00 FQ4
2006   5.25:1.00 FQ1 2007   5.25:1.00 FQ2 2007   5.25:1.00 FQ3 2007   5.00:1.00
FQ4 2007   5.00:1.00 FQ1 2008   5.00:1.00 FQ2 2008   5.00:1.00 FQ3 2008  
4.90:1.00 FQ4 2008   4.75:1.00 FQ1 2009   4.60:1.00 FQ2 2009   4.50:1.00 FQ3
2009   4.40:1.00 FQ4 2009   4.10:1.00 FQ1 2010   3.75:1.00 FQ2 2010   3.75:1.00
FQ3 2010   3.50:1.00 FQ4 2010 and thereafter   3.50:1.00

          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

          Consolidated Interest Coverage Fiscal Quarter   Ratio FQ3 2006  
2.25:1.00 FQ4 2006   2.25:1.00 FQ1 2007   2.25:1.00 FQ2 2007   2.25:1.00 FQ3
2007   2.25:1.00 FQ4 2007   2.30:1.00 FQ1 2008   2.40:1.00 FQ2 2008   2.50:1.00
FQ3 2008   2.50:1.00 FQ4 2008   2.50:1.00 FQ1 2009   2.60:1.00 FQ2 2009  
2.65:1.00 FQ3 2009   2.75:1.00 FQ4 2009   2.80:1.00 FQ1 2010   3.00:1.00 FQ2
2010   3.00:1.00 FQ3 2010   3.00:1.00 FQ4 2010 and thereafter   3.00:1.00

          7.2 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document;
          (b) Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary Guarantor to the Borrower or any other Subsidiary;

 



--------------------------------------------------------------------------------



 



57

          (c) Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $12,500,000 at any one time outstanding;
          (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any shortening of the maturity of any principal amount thereof);
provided that any Indebtedness incurred in connection with any refinancing,
refunding, renewals or extensions that increase the principal amount thereof
shall only be permitted pursuant to this Section 7.2(d) to the extent of the
principal amount of such Indebtedness as of the date hereof;
          (e) Guarantee Obligations made in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;
          (f) (i) (x) Indebtedness of the Borrower in respect of the Senior
Subordinated Notes in an aggregate principal amount not to exceed $230,000,000
and (y) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness (provided that such Guarantee Obligations are subordinated to the
obligations of such Subsidiary Guarantor under the Guarantee and Collateral
Agreement to the same extent as the obligations of the Borrower in respect of
the Senior Subordinated Notes are subordinated to the Obligations) and (ii) and
any refinancings, refundings, renewals or extensions of any Indebtedness
described in the foregoing clause (i) (provided that (A) the principal amount
thereof is not increased, (B) the weighted average life to maturity of the
principal amount thereof is not decreased, nor the final maturity thereof
shortened, (C) the obligations of the Borrower and its Subsidiaries in respect
of such Indebtedness are subordinated to the Obligations to the same extent as
the obligations of the Borrower and its Subsidiaries in respect of the Senior
Subordinated Notes, (D) the interest rate applicable to and fees payable in
connection with such Indebtedness is not in excess of that payable in respect of
the Senior Subordinated Notes, and (E) such Indebtedness otherwise contains
terms which are, when taken as a whole, at least as favorable to the Borrower
and its Subsidiaries as the terms of the Indebtedness described in the foregoing
clause (i));
          (g) Indebtedness of any Loan Party pursuant to (x) the Original
Acquisition Agreement as in effect on the Original Closing Date, (y) the
Acquisition Agreement or (z) the agreement for any other acquisition permitted
under Section 7.8(h);
          (h) Indebtedness of Excluded Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit not to exceed an
aggregate outstanding principal amount at any one time equal to of the sum of
(x) $25,000,000 plus (y) 5% of Consolidated EBITDA of the Borrower for each
fiscal year for which financial statements have been delivered pursuant to
Section 6.1(a) prior to the incurrence of such Indebtedness;
          (i) Indebtedness of Excluded Subsidiaries owing to any Loan Party,
provided that the Permitted Foreign Investment Amount at such time after giving
effect thereto does not exceed the Maximum Investment Amount;
          (j) (i) Guarantee Obligations by Loan Parties of obligations of
Excluded Subsidiaries, provided that the aggregate outstanding Permitted Foreign
Investment Amount at such time after giving effect thereto does not exceed the
Maximum Investment Amount and (ii) Guarantee Obligations by Excluded
Subsidiaries of obligations of Excluded Subsidiaries;

 



--------------------------------------------------------------------------------



 



58

          (k) Indebtedness of the Borrower under Permitted Seller Notes issued
as consideration in connection with an acquisition permitted under
Section 7.8(h);
          (l) Indebtedness of the Borrower or any of its Subsidiaries in respect
of workers’ compensation claims, self-insurance obligations, performance, bid
and surety bonds and completion guaranties, in each case in the ordinary course
of business;
          (m) Indebtedness of the Borrower or any of its Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is repaid within five Business Days; and
          (n) additional unsecured indebtedness of the Borrower or any of its
Subsidiaries not to exceed an aggregate outstanding principal amount of
$15,000,000 at any time.
          7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:
          (a) Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto (if required by GAAP) are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, subleases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and which do not in any case materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;
          (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d) or obligations described on
Schedule 7.3(f), provided that no such Lien is spread to cover any additional
Property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;
          (g) Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 7.2(c) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets and (ii) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness and the proceeds thereof;
          (h) Liens created pursuant to the Security Documents;

 



--------------------------------------------------------------------------------



 



59

          (i) any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
          (j) Liens arising from judgments in circumstances not constituting an
Event of Default under Section 8(h);
          (k) Liens on property or assets acquired pursuant to an acquisition
permitted under Section 7.8(h) (and proceeds thereof) or assets of a Subsidiary
of Borrower in existence at the time such Subsidiary is acquired pursuant to an
acquisition permitted under Section 7.8(h) (and proceeds thereof);
          (l) Liens on Property or assets of Excluded Subsidiaries securing
Indebtedness permitted by this Agreement to be incurred by such Subsidiaries;
          (m) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;
          (n) Liens on receivables and related assets (including proceeds
thereof) which are being sold pursuant to factoring arrangements permitted under
Section 7.5(m) or (n); and
          (o) other Liens with respect to obligations that do not exceed
$7,000,000 at any one time outstanding.
          7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
          (a) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
(i) the Subsidiary Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the Borrower shall comply
with Section 6.10 in connection therewith);
          (b) any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor;
          (c) acquisitions permitted under Section 7.8(h) may be consummated;
          (d) any Excluded Subsidiary of the Borrower may be merged or
consolidated with or into, or be liquidated into, another Excluded Subsidiary of
the Borrower;
          (e) any Excluded Subsidiary of the Borrower may Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Excluded
Subsidiary; and
          (f) Dispositions permitted by Section 7.5 may be consummated.
          7.5 Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:

 



--------------------------------------------------------------------------------



 



60

          (a) the Disposition of obsolete or worn out property in the ordinary
course of business;
          (b) the sale of inventory in the ordinary course of business;
          (c) Dispositions permitted by Section 7.4(a), (b), (d) or (e),
Section 7.6 or Section 7.8;
          (d) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor (or, in the case of the Capital Stock of an
Excluded Subsidiary, to any other Subsidiary);
          (e) the Disposition of other assets having a fair market value not to
exceed $25,000,000 in the aggregate subsequent to the Closing Date (provided
that any such Disposition must be for at least 75% cash which is received at the
time of closing thereof), provided that the Net Cash Proceeds of any such
Disposition are applied to the prepayment of the Loans to the extent required by
Section 2.12(b);
          (f) any Recovery Event, provided, that the requirements of
Section 2.12(b) are complied with in connection therewith;
          (g) the sale by Excluded Subsidiaries (without recourse) of
receivables (and related assets) pursuant to factoring arrangements entered into
in the ordinary course of business;
          (h) leases, occupancy agreements and subleases of real property in the
ordinary course of business;
          (i) licenses or sublicenses in the ordinary course of business of
intellectual property;
          (j) the Disposition by any Excluded Subsidiary of any of its Property
in an arms’-length transaction for the fair market value thereof;
          (k) the Disposition by the Borrower or any Subsidiary Guarantor of any
of its Property to any Excluded Subsidiary or Joint Venture; provided that,
(i) to the extent the consideration paid by such Excluded Subsidiary or Joint
Venture is less than the fair market value thereof, the Borrower shall be in
compliance with the provisions of Section 7.8(k) or (l), as applicable and
(ii) any Net Cash Proceeds of any such Disposition are applied to the prepayment
of the Loans to the extent required by Section 2.12(b);
          (l) the Disposition by any Loan Party of any equity interest of any
Excluded Subsidiary held by such Loan Party in an arms’-length transaction for
the fair market value thereof;
          (m) (i) the Borrower and its Subsidiaries may sell and grant Liens in
receivables and related assets (including proceeds thereof) arising from goods
and services provided to Honeywell International, Inc. and its affiliates,
pursuant to factoring arrangements entered into in the ordinary course of
business and (ii) the Borrower and its Subsidiaries may sell receivables
pursuant to receivables sales programs arranged by the account debtors in
respect of such receivables, provided, that (x) the aggregate amount of
receivables sold pursuant to this clause (ii) in any fiscal quarter of the
Borrower shall not to exceed 15% of the aggregate amount of receivables of the
Loan Parties generated during the immediately preceding four fiscal quarters
(which aggregate amount of receivables shall include the receivables of the
Target and its Subsidiaries that are Loan Parties on a pro forma basis) and
(y) the annual percentage

 



--------------------------------------------------------------------------------



 



61

discount on the face amount of receivables sold in any such sale pursuant to
this clause (ii) shall not exceed a percentage equal to the Eurodollar Rate for
a three month Interest Period commencing on the date of such sale plus the
Applicable Margin then applicable to Eurodollar Loans under the Revolving Credit
Facility;
          (n) the AutoZone Factoring Arrangement, the Advanced Auto Parts
Factoring Arrangement and the CarQuest Factoring Arrangement shall be permitted;
and
          (o) Disposition of Non-Core Assets (provided that any such Disposition
must be for at least 75% cash which is received at the time of closing thereof),
provided that the Net Cash Proceeds of any such Disposition are applied to the
prepayment of the Loans to the extent required by Section 2.12(b).
          7.6 Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary, or enter into any derivatives or other
transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that:
          (a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;
          (b) the Borrower may make Restricted Payments in the form of common
stock of the Borrower;
          (c) the Borrower may purchase the Borrower’s common stock or common
stock options from present or former officers or employers of the Borrower or
any Subsidiary upon the death, disability of termination of employment of such
officer or employer, provided, that the aggregate amount of payments under this
paragraph subsequent to the Closing Date (net of any proceeds received by the
Borrower subsequent to the date hereof in connection with resales of any common
stock or common stock options so purchased) shall not exceed $20,000,000;
          (d) the Borrower may pay dividends to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business
not to exceed $1,250,000 in any fiscal year and (ii) pay any taxes which are due
and payable by Holdings and the Borrower as part of a consolidated group;
          (e) any non-Wholly Owned Subsidiary of the Borrower may declare and
pay cash dividends to its equity holders generally so long as the Borrower or
its respective Subsidiary which owns the equity interests in the Subsidiary
paying such dividends receives at least its proportionate share thereof (based
upon its relative holding of the equity interests in the Subsidiary paying such
dividends and taking into account the relative preferences, if any, of the
various classes of equity interest of such Subsidiary);
          (f) Excluded Subsidiaries may make Restricted Payments to other
Excluded Subsidiaries;

 



--------------------------------------------------------------------------------



 



62

          (g) so long as no Default or Event of Default has occurred and is
continuing, the Borrower may purchase fractional shares of the Borrower’s common
stock arising out of stock dividends, splits or combinations or business
combinations; and
          (h) the Target may make Restricted Payments required to be made by the
Acquisition Agreement.
          7.7 Limitation on Capital Expenditures. Make any Capital Expenditure,
except Capital Expenditures of the Borrower and its Subsidiaries in the ordinary
course of business not exceeding for any fiscal year the sum of (x) $60,000,000
plus (y) the aggregate amount of Net Cash Proceeds reinvested by the Borrower
and its Subsidiaries during such fiscal year in connection with a Reinvestment
Notice to the extent such reinvestment constitutes Capital Expenditures;
provided, that (i) up to 50% of any such amount referred to above for any period
specified above, if not so expended in the period for which it is permitted, may
be carried over for expenditure in the next succeeding such period and
(ii) Capital Expenditures made during any period specified above shall be deemed
made, first, in respect of amounts permitted for such period as provided above
and second, in respect of amounts carried over from the prior period pursuant to
subclause (i) above.
          7.8 Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
          (a) extensions of trade credit in the ordinary course of business;
          (b) investments in Cash Equivalents and by Excluded Subsidiaries in
Foreign Cash Equivalents;
          (c) Investments arising in connection with the incurrence of
Indebtedness permitted by Section 7.2(b) and (e);
          (d) loans and advances to officers, directors and employees of
Holdings, the Borrower or any Subsidiaries of the Borrower in the ordinary
course of business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate amount for Holdings, the Borrower and
Subsidiaries of the Borrower not to exceed $3,000,000 at any one time
outstanding;
          (e) the Acquisition;
          (f) Investments in assets useful in the Borrower’s business made by
the Borrower or any of its Subsidiaries with the proceeds of any Reinvestment
Deferred Amount;
          (g) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor;
          (h) Permitted Acquisitions for consideration (whether in cash,
Permitted Seller Notes, Capital Stock or property) not exceeding $65,000,000 in
the aggregate for all such Permitted Acquisitions subsequent to the Closing
Date;
          (i) Investments (including debt obligations) received in the ordinary
course of business by the Borrower or any Subsidiary in connection with the
bankruptcy or reorganization of

 



--------------------------------------------------------------------------------



 



63

suppliers and customers and in settlement or delinquent obligations of, and
other disputes with, customers and suppliers arising out of the ordinary course
of business;
          (j) Investments by any Excluded Subsidiary in other Excluded
Subsidiaries;
          (k) [Reserved];
          (l) Investments by any Loan Party in Excluded Subsidiaries (including
Investments consisting of Dispositions of Property to such Excluded Subsidiary
to the extent the consideration paid by such Excluded Subsidiary for such
Property is less than the fair market value thereof, as reasonably determined by
the Borrower), provided that the aggregate outstanding Permitted Foreign
Investment Amount at such time after giving effect thereto does not exceed the
Maximum Investment Amount;
          (m) Investments in existence on the Closing Date and listed on
Schedule 7.8, without giving effect to any additions thereto or replacements
thereof;
          (n) Investments so long as the aggregate amount thereof (determined as
the amount originally advanced, loaned or otherwise invested, less any returns
on the respective investment not to exceed the original amount invested) at no
time exceeds $2,500,000;
          (o) Subsidiaries may be established or created, if (A) to the extent
such new Subsidiary is a Domestic Subsidiary, such Subsidiary complies with the
provisions of Section 6.10(c) and (B) if such new Subsidiary is an Excluded
Subsidiary, such Subsidiary complies with the provisions of Section 6.10(d),
provided, that, in each case, to the extent such new Subsidiary is created
solely for the purpose of consummating a merger transaction pursuant to an
acquisition permitted by Section 7.8(h), and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in Section
6.10(c) or Section 6.10(d), as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days);
          (p) Investments of Borrower or any Subsidiary under Hedge Agreements
permitted hereunder; and
          (q) Investments of any Person in existence at the time such Person
becomes a Subsidiary of the Borrower; provided such Investment was not made in
connection with or anticipation of such Person becoming a Subsidiary of the
Borrower.
          7.9 Limitation on Optional Payments and Modifications of Debt
Instruments, etc. (a) Make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, the
Senior Subordinated Notes, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (except in each case in connection with any
refinancing permitted by Section 7.2(f)), or enter into any derivative or other
transaction with any Derivatives Counterparty obligating the Borrower or any
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of the Senior Subordinated Notes; provided that,
notwithstanding the foregoing provisions of this clause (a), the Borrower shall
be permitted to repurchase Senior Subordinated Notes in an aggregate principal
amount of up to $75,000,000 subsequent to the Closing Date so long as after
giving pro forma effect to each such purchase, the Consolidated Senior Leverage
Ratio would be less than or equal to 2.00:1:00, (b) amend, modify or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Senior Subordinated Notes (other than any
such amendment, modification, waiver or

 



--------------------------------------------------------------------------------



 



64

other change which (i) would extend the maturity or reduce the amount of any
payment of principal thereof, reduce the rate or extend the date for payment of
interest thereon or relax any covenant or other restriction applicable to the
Borrower or any of its Subsidiaries and (ii) does not involve the payment of a
consent fee), (c) designate any Indebtedness (other than the Obligations) as
“Designated Senior Indebtedness” for the purposes of the Senior Subordinated
Note Indenture or (d) amend its certificate of incorporation in any manner
reasonably determined by the Administrative Agent to be adverse to the Lenders.
          7.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Subsidiary Guarantor) unless such transaction is (a) otherwise
not prohibited by this Agreement, (b) in the ordinary course of business of the
Borrower or such Subsidiary, as the case may be, and (c) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate. Notwithstanding the foregoing, (i) the
Borrower and its Subsidiaries may pay fees and expenses to the Sponsor and its
Control Investment Affiliates pursuant to the Management Agreement, (ii) the
Borrower and its Subsidiaries may enter into any transaction with an Affiliate
that is expressly permitted by the terms of this Agreement to be entered into by
the Borrower or such Subsidiary with an Affiliate and (iii) the Borrower and its
Subsidiaries may without being subject to the foregoing requirements of this
Section enter into transactions with any Person, a director of which is also a
director of the Borrower, provided that such director abstains from voting as a
director of the Borrower on any matter involving such other Person, and
(iv) transaction fees in connection with the Acquisition in an aggregate amount
previously disclosed to the Administrative Agent shall be permitted.
          7.11 Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any Subsidiary of
real or personal property which, as a part of the same transaction, has been or
is to be sold or transferred by the Borrower or such Subsidiary to such Person
or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of the Borrower or
such Subsidiary, except for sale and leaseback transactions involving Property
having a book value not exceeding $15,000,000 subsequent to the Closing Date.
          7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.
          7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any guarantor,
its obligations under the Guarantee and Collateral Agreement, other than:
          (a) this Agreement and the other Loan Documents;
          (b) the Senior Subordinated Note Indenture (and the instruments or
agreements governing any Indebtedness permitted pursuant to Section 7.2(f)(ii));
          (c) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);

 



--------------------------------------------------------------------------------



 



65

          (d) any agreements regarding Indebtedness of any Excluded Subsidiary
(in which case, any prohibition or limitation shall only be effective against
the assets of such Excluded Subsidiary and its Subsidiaries);
          (e) customary provisions in joint venture agreements and similar
agreements that restrict the transfer of assets of, or equity interests in,
Joint Ventures;
          (f) licenses or sublicenses by the Borrower and its Subsidiaries of
intellectual property in the ordinary course of business (in which case, any
prohibition or limitation shall only be effective against the intellectual
property subject thereto); and
          (g) prohibitions and limitations in effect on the date hereof and
listed on Schedule 7.13.
          7.14 Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary, (b) make Investments in the
Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of:
     (i) any restrictions existing under the Loan Documents;
     (ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary;
     (iii) any restrictions set forth in the Senior Subordinated Note Indenture
(and the instruments or agreements governing any Indebtedness permitted pursuant
to Section 7.2(f)(ii));
     (iv) any restrictions contained in agreements related to Indebtedness of
any Excluded Subsidiary (in which case such restriction shall relate only to
such Excluded Subsidiary and its Subsidiaries),
     (v) customary provisions in joint venture agreements and similar agreements
that restrict the transfer of equity interests in Joint Ventures (which are not
Subsidiaries of the Borrower) (in which case such restrictions shall relate only
to assets of, or equity interests in, such Joint Venture);
     (vi) any restrictions regarding licenses or sublicenses by the Borrower and
its Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property);
and
     (vii) with respect to restrictions described in clause (c) of this
Section 7.14, restrictions contained in agreements governing Indebtedness
permitted by Sections 7.2(c) and 7.2(d) hereof.
          7.15 Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto or are reasonable extensions thereof.

 



--------------------------------------------------------------------------------



 



66

          7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against changes in interest rates,
currency exchange rates, commodity prices or the exchange of nominal interest
obligations.
          7.17 Limitation on Activities of Holdings. Not permit Holdings to
(a) conduct, transact or otherwise engage in any business or operations other
than those incidental to its ownership of the Capital Stock of the Borrower,
(b) incur, create, assume or suffer to exist any Indebtedness, except
(i) nonconsensual obligations imposed by operation of law, (ii) obligations in
respect of taxes imposed on Holdings as a member of a consolidated group,
(iii) indebtedness and obligations of Holdings pursuant to the Loan Documents to
which it is a party, (iv) obligations with respect to its Capital Stock, (v)
Indebtedness subordinated to the Obligations on terms reasonably satisfactory to
the Administrative Agent in an aggregate principal amount of up to $12,500,000,
(vi) guarantees, letters of credit and performance bonds in support of the
operations of the Borrower and its Subsidiaries, and (vii) up to $7,000,000 in
aggregate principal amount of other Indebtedness, or (c) own, lease, manage or
otherwise operate (other than through ownership of the Borrower and its
Subsidiaries) any properties or assets, other than (i) cash and Cash Equivalents
and deposit and securities accounts comprised of cash and cash equivalents,
(ii) the ownership of shares of Capital Stock of the Borrower, (iii) other
assets, not material in amount, incidental to the operations of Holdings as the
holding company of the Borrower and (iv) other assets with an aggregate fair
market value of not more than $5,000,000.
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof or thereof; or
          (b) Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or
          (c) Any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Borrower only), Section 6.7(a) or Section 7; or
          (d) Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice thereof
to the Borrower from the Administrative Agent or any Lender; or
          (e) The Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness for Borrowed Money
(excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness for Borrowed Money beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default

 



--------------------------------------------------------------------------------



 



67

in the observance or performance of any other agreement or condition relating to
any such Indebtedness for Borrowed Money or contained in any instrument or
agreement evidencing, securing or relating thereto, the effect of which default
is to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $12,500,000; or
          (f) Holdings, the Borrower or any of its Material Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, the Borrower or any of its Material Subsidiaries shall make
a general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Holdings, the Borrower or any of its Material Subsidiaries any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against Holdings, the Borrower or any
of its Material Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Holdings, the Borrower or any of its Material Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) Holdings, the Borrower or any of its Material Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
          (g) (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or
          (h) One or more judgments or decrees shall be entered against
Holdings, the Borrower or any of its Material Subsidiaries involving for
Holdings, the Borrower and its Material

 



--------------------------------------------------------------------------------



 



68

Subsidiaries taken as a whole a liability (not paid or covered by insurance or
by an indemnity from a Solvent indemnitor) of $12,500,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
          (i) Except to the extent resulting from the gross negligence or
willful misconduct of the Administrative Agent, any of the Security Documents
shall cease, for any reason (other than by reason of the express release thereof
pursuant to Section 10.15), to be in full force and effect in any material
respect, or any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease in any material respect to be enforceable and of
the same effect and priority purported to be created thereby (other than by
reason of the express release thereof pursuant to Section 10.15); or
          (j) The guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 10.15), to be in full force and
effect or any Loan Party shall so assert; or
          (k) Any Change of Control shall occur; or
          (l) The Senior Subordinated Notes or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the Senior Subordinated Note
Indenture, or any Loan Party shall so assert;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrower declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower then due and owing hereunder
and under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

 



--------------------------------------------------------------------------------



 



69

SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
          9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.6 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 



--------------------------------------------------------------------------------



 



70

          9.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
          9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save each Agent
harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 



--------------------------------------------------------------------------------



 



71

          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent shall, in consultation with the Borrower, appoint a
successor Administrative Agent (which successor agent shall be a financial
institution of nationally-recognized standing that, in the ordinary course of
business, performs functions equivalent to those of the Administrative Agent
hereunder), and the retiring Administrative Agent’s resignation shall become
effective only upon such appointment. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
          9.10 Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 10.15.
          9.11 The Joint Lead Arrangers; the Syndication Agent; the
Co-Documentation Agents. None of the Joint Lead Arrangers, the Syndication
Agent, or any of the Co-Documentation Agents, in their respective capacities as
such, shall have any duties or responsibilities, or shall incur any liability,
under this Agreement or the other Loan Documents.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Agents and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any

 



--------------------------------------------------------------------------------



 



72

Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall:

  (i)   forgive or reduce any principal amount or extend or postpone the final
scheduled date of maturity of any Loan or Reimbursement Obligation, extend the
scheduled date of any amortization payment in respect of any Tranche D Term
Loan, reduce the stated rate of any interest or fee payable hereunder (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in fees or the rate of interest)
or extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Commitment of any Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Commitments shall not
constitute an increase or extension of a Commitment), in each case without the
consent of each Lender directly and adversely affected thereby;     (ii)  
amend, modify or waive any provision of this Section without the consent of each
Lender directly and adversely affected thereby;     (iii)   reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all Lenders;     (iv)   reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility;     (v)   amend, modify or waive any provision of Section 9 without
the consent of any Agent directly and adversely affected thereby;     (vi)  
amend, modify or waive any provision of Section 2.6 or 2.7 without the written
consent of the Swing Line Lender;     (vii)   amend, modify or waive any
provision of Section 2.18 without the consent of each Lender directly and
adversely affected thereby; or     (viii)   amend, modify or waive any provision
of Section 3 without the consent of each Issuing Lender directly and adversely
affected thereby.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such

 



--------------------------------------------------------------------------------



 



73

waiver, amendment, supplement or modification shall be effected by a written
instrument signed by the parties required to sign pursuant to the foregoing
provisions of this Section; provided, that delivery of an executed signature
page of any such instrument by facsimile transmission shall be effective as
delivery of a manually executed counterpart thereof.
          For the avoidance of doubt, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party to each relevant
Loan Document (x) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Tranche D Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Revolving
Facility Lenders.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of the Borrower and the Agents, as follows
and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

         
 
  The Borrower:   United Components, Inc.
 
      14601 Highway 41N
 
      Evansville, Indiana 47725
 
      Attention: Chief Financial Officer
 
      Telecopy: (812) 867-4157
 
      Telephone: (812) 867-4156
 
       
 
  with a copy to:   The Carlyle Group
 
      1001 Pennsylvania Avenue, N.W.
 
      Suite 200
 
      Washington, D. C. 20004
 
      Attention: Mr. Ian Fujiyama
 
      Telecopy: 202-347-1818
 
      Telephone: 202-347-2626
 
       
 
  The Syndication Agent:   JPMorgan Chase Bank, N.A.
 
      Loan & Agency Services
 
      1111 Fannin-10th Floor
 
      Houston, Texas 77002
 
      Attention: Debbie Meche
 
      Telecopy: 713-750-2938
 
      Telephone: 713-750-7917

 



--------------------------------------------------------------------------------



 



74

         
 
  with a copy to:   JPMorgan Chase Bank, N.A.
 
      270 Park Avenue – 4th Floor
 
      New York, New York 10017
 
      Attention: Richard Duker
 
      Telecopy: 212-270-5127
 
      Telephone: 212-2702-3057
 
       
 
  The Administrative Agent:   Lehman Commercial Paper Inc.
 
      745 Seventh Avenue, 5th Floor
 
      New York, New York 10019
 
      Attention: Portfolio Manager – United Components
 
      Telecopy: 646-834-4997
 
      Telephone: 212-526-1456
 
       
 
  Issuing Lender:   As notified by such Issuing Lender to the Administrative
Agent and the Borrower

provided that any notice, request or demand to or upon the any Agent, the
Issuing Lender or any Lender shall not be effective until received.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Syndication Agent and the Joint Lead Arrangers for
all their reasonable, documented out-of-pocket costs and expenses actually
incurred in connection with the syndication of the Facilities (other than fees
payable to syndicate members) and the development, preparation and execution of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
documented fees and disbursements and other charges of Simpson Thacher &
Bartlett LLP and, if necessary, one local counsel per relevant jurisdiction and
the portion of the out-of-pocket costs of the Administrative Agent in respect of
the charges of Intralinks that are allocated (ratably based upon the number of
transactions covered by such charges) to the Facilities, (b) to pay or reimburse
each Lender and the Agents for all their documented out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including, without limitation, the
documented fees and disbursements of counsel to each Lender and of counsel to
the Agents, (c) to pay, indemnify, or reimburse each Lender and the Agents for,
and hold each Lender and the Agents harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in

 



--------------------------------------------------------------------------------



 



75

paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, costs, expenses or
disbursements arising out of any actions, judgments, suits or other judicial or
arbitral proceedings of any kind or nature whatsoever, or any investigation
relating thereto, in each case with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower any of its Subsidiaries or any of the Properties and
the fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against the Borrower hereunder
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or its affiliates, officers, directors,
trustees, employees, advisors, agents or controlling persons. No Indemnitee
shall be liable for any damages arising from the use by unauthorized persons of
Information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons
(unless such damages result from the gross negligence or willful misconduct of
such Indemnitee or its affiliates, officers, directors, trustees, employees,
advisors, agents or controlling persons) or for any special, indirect,
consequential or punitive damages in connection with the Facilities. All amounts
due under this Section shall be payable not later than 30 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
shall be submitted to United Components, Inc., Attention: Chief Financial
Officer (Telephone No. (618) 445-6011) (Fax No. (618) 456-2260), at the address
of the Borrower set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a notice to the Administrative
Agent. The agreements in this Section shall survive repayment of the Loans and
all other amounts payable hereunder.
          10.6 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and permitted assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents and each Lender.
          (b) Any Lender may, without the consent of the Borrower, in accordance
with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents; unless
consented to by the Borrower, no such participation may be sold to any
competitor of the Borrower and its Subsidiaries. In the event of any such sale
by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Agents shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of

 



--------------------------------------------------------------------------------



 



76

any provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would require the consent of all Lenders pursuant to Section 10.1. The Borrower
also agrees that each Participant shall be entitled to the benefits of Sections
2.19, 2.20 and 2.21 with respect to its participation in the Commitments and the
Loans outstanding from time to time as if such Participant were a Lender;
provided that, in the case of Section 2.20, such Participant shall have complied
with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.
          (c) Any Lender (an “Assignor”) may, in accordance with applicable law,
at any time and from time to time assign to any Lender or any affiliate, Related
Fund or Control Investment Affiliate thereof or, with the consent of the
Borrower and the Administrative Agent and, in the case of any assignment of
Revolving Credit Commitments, the written consent of the Issuing Lender and the
Swing Line Lender (which, in each case, shall not be unreasonably withheld or
delayed) (provided that the consent of the Borrower need not be obtained with
respect to any assignment during the continuance of an Event of Default), to an
additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit E, executed by
such Assignee and such Assignor (and, where the consent of the Borrower, the
Agents or the Issuing Lender or the Swing Line Lender is required pursuant to
the foregoing provisions, by the Borrower and such other Persons) and delivered
to the Administrative Agent for its acceptance and recording in the Register;
provided that (A) no such assignment to an Assignee (other than any Lender or
any affiliate, Control Investment Affiliate or Related Fund thereof) shall be in
an aggregate principal amount of less than $1,000,000, in the case of
assignments of Loans and Commitments under the Tranche D Term Loan Facility, or
$5,000,000, in the case of assignments of Loans and Commitments under any other
Facility (in each case other than in the case of an assignment of all of a
Lender’s interests under this Agreement), unless otherwise agreed by the
Borrower and the Administrative Agent and (B) unless consented to by the
Borrower, no such assignment may be made to any competitor of the Borrower and
its Subsidiaries. Any such assignment need not be ratable as among the
Facilities. Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with Commitments and/or Loans as set forth therein, (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.19, 2.20 and 10.5 in respect of the period prior to such effective
date) and (z) the Assignee will be treated as a Lender for purposes of
Sections 2.19 and 2.20. For purposes of the minimum assignment amounts set forth
in this paragraph, multiple assignments by two or more Related Funds or Control
Investment Affiliates shall be aggregated.
          (d) The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Acceptance delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be presumptively correct, in the absence of
manifest error, and the Borrower, each Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only

 



--------------------------------------------------------------------------------



 



77

upon surrender for registration of assignment or transfer of the Note evidencing
such Loan, accompanied by a duly executed Assignment and Acceptance; thereupon
one or more new Notes in the same aggregate principal amount shall be issued to
the designated Assignee, and the old Notes shall be returned by the
Administrative Agent to the Borrower marked “canceled”. The Register shall be
available for inspection by the Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice. If any amendment or waiver relating to this
Agreement or any other Loan Document is pending, at the request of any Lender,
the Administrative Agent shall provide such Lender with a list of the names of
all the Lenders. The Administrative Agent shall advise the Borrower, quarterly
and otherwise upon the Borrower’s request, of all assignments recorded by the
Administrative Agent pursuant hereto.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to a Lehman Entity
or (z) in the case of an Assignee which is already a Lender or is an affiliate
or Related Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note and/or
applicable Tranche D Term Notes, as the case may be, of the assigning Lender) a
new Revolving Credit Note and/or applicable Tranche D Term Notes, as the case
may be, to the order of such Assignee in an amount equal to the Revolving Credit
Commitment and/or applicable Tranche D Term Loans, as the case may be, assumed
or acquired by it pursuant to such Assignment and Acceptance and, if the
Assignor has retained a Revolving Credit Commitment and/or Tranche D Term Loans,
as the case may be, upon request, a new Revolving Credit Note and/or Tranche D
Term Notes, as the case may be, to the order of the Assignor in an amount equal
to the Revolving Credit Commitment and/or applicable Tranche D Term Loans, as
the case may be, retained by it hereunder. Such new Note or Notes shall be dated
the Closing Date and shall otherwise be in the form of the Note or Notes
replaced thereby.
          (f) For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof and (iii) the Granting Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, the Granting Lender shall remain solely responsible for the
performance thereof, and the Borrower and the Agents shall continue to deal
solely and directly with such Granting Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. The
making of a Loan by an SPC hereunder shall utilize the

 



--------------------------------------------------------------------------------



 



78

Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 10.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. In the event
that the consent of all or any portion of the Lenders is required pursuant to
any provision of any Loan Document at a time when any Loan is held by any SPC,
such SPC and the Granting Lender that would otherwise have been obligated to
make such Loan shall agree between themselves as to which of them shall be
entitled to grant or withhold any consent applicable to such Loan, but such
Granting Lender shall communicate with the Administrative Agent and the Borrower
as to the giving or withholding of such consent, and the parties to the Loan
Documents shall be entitled to rely conclusively on the advice by such Granting
Lender as to whether such consent is being granted or withheld. This paragraph
(g) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise after
the expiration of any applicable grace period), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final, but not trust accounts), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such

 



--------------------------------------------------------------------------------



 



79

Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents, the Joint Lead
Arrangers and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Joint Lead Arrangers, any Agent or any Lender relative to subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
          (a) submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 



--------------------------------------------------------------------------------



 



80

          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. The Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Joint Lead Arrangers, any Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Joint Lead Arrangers, the Agents and the Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Joint Lead Arrangers, the Agents and the Lenders or among the Borrower and the
Lenders.
          10.14 Confidentiality. Each of the Agents and the Lenders agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement; provided that nothing herein shall prevent any Agent
or any Lender from disclosing any such information (a) to the Joint Lead
Arrangers, any Agent, any other Lender or any affiliate of any thereof, (b) to
any Participant or Assignee (each, a “Transferee”) or prospective Transferee
that agrees to comply with the provisions of this Section or substantially
equivalent provisions, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) in connection
with any litigation or similar proceeding, (h) that has been publicly disclosed
other than in breach of this Section, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(j) in connection with the exercise of any remedy hereunder or under any other
Loan Document.
          10.15 Release of Collateral and Guarantee Obligations.
          (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in any
Collateral being Disposed of in such Disposition, and to release any guarantee
obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents.
          (b) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be

 



--------------------------------------------------------------------------------



 



81

outstanding, unless it has been cash-collateralized or backstopped on terms and
conditions acceptable to the Administrative Agent and the Issuing Lender in
their sole discretion, upon request of the Borrower, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Specified Hedge Agreement) take such actions
as shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.
          10.16 Accounting Changes. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Change with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          10.17 Delivery of Lender Addenda. Each initial Revolving Credit Lender
became a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrower and the
Administrative Agent. Each initial Tranche D Term Loan Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent. In delivering such Lender Addendum, each Tranche D Term Loan Lender
acknowledges and agrees that such delivery shall also constitute its consent to
the amendment and restatement of the Existing Credit Agreement pursuant to the
terms hereunder.
          10.18 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
          10.19 USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act. The Borrower shall, and shall
cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by each Lender and the Administrative Agent to maintain compliance with the
Patriot Act.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

              UNITED COMPONENTS, INC.
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:
 
            LEHMAN BROTHERS INC.,
as a Joint Lead Arranger
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:
 
            J.P. MORGAN SECURITIES INC.,
as a Joint Lead Arranger
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:
 
            JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:
 
            ABN AMRO BANK N.V.,
as Co-Documentation Agent
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,
as Co-Documentation Agent
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:
 
            GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agent
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:
 
            LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 
       
 
  By:    /s/ Authorized Person
 
       
 
        Name:
 
        Title:

 



--------------------------------------------------------------------------------



 



Annex A
PRICING GRID FOR REVOLVING CREDIT LOANS, SWING LINE LOANS
AND COMMITMENT FEES

                  Applicable   Applicable         Margin   Margin         for
Eurodollar   for Base   Commitment Consolidated Leverage Ratio   Loans   Rate
Loans   Fee Rate   ³ 4.25:1.00   3.250%   2.250%   0.500% ³ 3.75:1.00 but <
4.25:1.00   3.000%   2.000%   0.500% ³ 3.25:1.00 but < 3.75:1.00   2.750%  
1.750%   0.500% ³ 2.75:1.00 but < 3.25:1.00   2.500%   1.500%   0.375% <
2.75:1.00   2.250%   1.250%   0.375%

          Changes in the Applicable Margin or in the Commitment Fee Rate
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date (the “Adjustment Date”) on which financial statements are delivered
to the Lenders pursuant to Section 6.1 (but in any event not later than the date
such financial statements are required to be delivered) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 4.25 to 1.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
MORTGAGED PROPERTY

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19(a)-1
UCC FILING JURISDICTIONS

      Loan Party   Filing Office      

          [Borrower to list name of each Loan Party which is a party to any
Security Document and each filing office in which a UCC financing statement must
be filed in respect of such Loan Party and its collateral]

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19(a)-2
UCC FINANCING STATEMENTS TO REMAIN ON FILE

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19(a)-3
UCC FINANCING STATEMENTS TO BE TERMINATED

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19(b)
MORTGAGE FILING JURISDICTIONS

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2(d)
EXISTING INDEBTEDNESS

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3(f)
EXISTING LIENS

 